Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 1 of 84




          EXHIBIT D
Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 2 of 84




                COALVIEW CENTRALIA, LLC

                              ANNUAL REPORT

                                      2014




                         COALVIEW CENTRALIA, LLC

          PROJECT OFFICE: 1044 Big Hanaford Road, Centralia, WA, 98531
     ADMINISTRATIVE OFFICE: 75 Valencia Ave., Suite 600, Coral Gables, FL 33134
             Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 3 of 84




COALVIEW CENTRALIA, LLC ANNUAL REPORT - TABLE OF CONTENTS



Table of Contents .................................................................................................................................................................... 1

Balance Sheet ........................................................................................................................................................................... 2

Statement of Operations ...................................................................................................................................................... 3

Statement of Members’ Capital ......................................................................................................................................... 4

Statement of Cash Flows ...................................................................................................................................................... 5

Notes to Financial Statements ........................................................................................................................................... 6

Auditor Opinion Letter ...................................................................................................................................................... 15

Certificate for Annual Filing of Certain Financial and Operating Covenants .............................................. 17

Certificate of No Loan Agreement of Default ........................................................................................................... 18




                                                                                          -1-
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 4 of 84




COALVIEW CENTRALIA, LLC
BALANCE SHEET - AUDITED
DECEMBER 31, 2014


ASSETS

CURRENT ASSETS
 Cash                                                   $      405,768
 Restricted cash                                             6,083,579
 Accounts receivable, net                                      404,123

            TOTAL CURRENT ASSETS                             6,893,470

PROPERTY, PLANT AND EQUIPMENT, net                          20,214,218

DEBT ISSUANCE COSTS, net                                     3,787,230

            TOTAL ASSETS                                $ 30,894,918

LIABILITIES AND MEMBERS’ CAPITAL

CURRENT LIABILITIES
Accounts payable                                        $      952,813
Accrued expenses                                             1,221,431
Due to related party                                            13,642
Current portion of bonds payable                             1,240,000
Current portion of note payable                                229,329

            TOTAL CURRENT LIABILITIES                        3,657,215

ASSET RETIREMENT OBLIGATION                                   137,380

BONDS PAYABLE, less current portion                         25,260,000

NOTE PAYABLE, less current portion                            553,671

            TOTAL LIABILITIES                               29,608,266

COMMITMENTS AND CONTINGENCIES

Members’ capital                                             1,286,652

            TOTAL LIABILITIES AND MEMBERS’ CAPITAL      $ 30,894,918




                                        -2-
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 5 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF OPERATIONS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2014




REVENUES                                                $     404,123

SELLING, GENERAL AND ADMINISTRATIVE                         1,951,148

           LOSS FROM CONTINUING OPERATIONS                  (1,547,025)


OTHER INCOME (EXPENSES)

 Interest expense                                            (208,232)
 Other income                                                  46,909

           TOTAL OTHER EXPENSES                              (161,323)

NET LOSS                                                $ (1,708,348)




                                       -3-
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 6 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF MEMBERS’ CAPITAL - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2014




MEMBERS’ CAPITAL

 Balance, January 1, 2014                               $ 2,995,000

 Net loss                                                (1,708,348)

 Balance December 31, 2014                              $ 1,286,652




                                     -4-
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 7 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF CASH FLOWS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2014




CASH FLOWS FROM OPERATING ACTIVITIES:

Net loss                                                 $ (1,708,348)

Adjustments to reconcile net loss to net cash
 used in operating activities:
  Depreciation, amortization and accretion                     387,833

Changes in operating assets and liabilities:
  Restricted cash                                             (199,164)
  Accounts receivable                                         (404,123)
  Accounts payable                                             952,813
  Accrued expenses                                             958,318

            TOTAL ADJUSTMENTS                                1,695,677

            NET CASH USED IN OPERATING ACTIVITIES              (12,671)

CASH FLOWS FROM INVESTING ACTIVITIES:

Purchases of property, plant and equipment               (20,239,475)
Restricted cash                                           19,030,920

            NET CASH USED IN INVESTING ACTIVITIES            (1,208,555)

CASH FLOWS FROM FINANCING ACTIVITES:

Restricted cash                                              1,475,110
Net repayments from related party                               72,642
Increase in debt issuance costs                                 (7,014)

            NET CASH PROVIDED BY FINANCING ACTIVITIES        1,540,738

NET INCREASE IN CASH AND CASH EQUIVALENTS                      319,512

CASH AT BEGINNING OF YEAR                                       86,256

CASH AT END OF YEAR                                      $     405,768

SUPPLEMENTAL CASH FLOW DISCLOSURES:

 Interest paid                                           $ 1,473,180


                                                -5-
     Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 8 of 84




COALVIEW CENTRALIA, LLC
NOTES FOR FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2014



NOTE 1 - ORGANIZATION

         Coalview Centralia, LLC, a Delaware limited liability company, was formed in 2012 to
         construct and operate a 200 TPH fine coal recovery (“FCR”) plant at the Centralia Mine
         located in Centralia, Washington. The plant was commissioned in December 2014 and
         the operation consists of three impoundment structures containing over eighteen million
         tons of slurry refuse.

         The Company is a subsidiary of Coalview LTD, LLC, a Delaware limited liability company,
         America’s leading fully integrated coal technology and fine coal recovery company.

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

         A) BASIS OF PRESENTATION AND USE OF ESTIMATES

         The Company’s accounts are maintained on the accrual basis of accounting and are
         presented in accordance with accounting principles generally accepted in the United
         States of America. The preparation of financial statements in conformity with
         accounting principles generally accepted in the United States requires management to
         make estimates and assumptions that affect the reported amounts of assets and
         liabilities and the disclosure of contingent assets and liabilities at the date of the
         financial statements and the reported amounts of revenues and expenses during the
         reporting period. Additionally, the Company’s coal reserve estimates are its best
         estimate of product that can be economically and legally extracted from the relevant
         mining property. Significant judgment is required to generate an estimate based on
         geological data available. The coal reserve estimates may change from period to
         period. Actual results could differ from those estimates.

         B) PROPERTY, PLANT AND EQUIPMENT

         Property, plant and equipment are stated at cost. Interest costs incurred during the
         construction period for major asset additions are capitalized. Depreciation and
         amortization is provided over the estimated useful economic lives of the assets and is
         computed on the straight-line method. Significant renovations and improvements,
         which improve and/or extend the useful life of the asset, are capitalized at cost and
         depreciated over their estimated useful life (NOTE 6).

         C) DEBT ISSUANCE COSTS

         Costs incurred in connection with financing are capitalized as debt issuance costs and
         are amortized over the term of the related loan (NOTE 7).



                                             -6-
     Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 9 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        D) IMPAIRMENT OF LONG-LIVED ASSETS

        If facts and circumstances suggest that the carrying value of a long-lived asset or
        asset group may not be recoverable, the asset or asset group is reviewed for potential
        impairment. If this review indicates that the carrying amount of the asset will not be
        recoverable through projected undiscounted cash flows generated by the asset and
        its related asset group over its remaining life, then an impairment loss is recognized
        by reducing the carrying value of the asset to its fair value. No impairment was
        determined and, accordingly, no adjustment was recorded for 2014.

        E) CASH AND CASH EQUIVALENTS

        The Company considers all short-term, highly liquid investments that are readily
        convertible to cash with an original maturity of three months or less to be cash
        equivalents.

        F) RESTRICTED CASH

        The Company had restricted cash related primarily to stipulations established in the
        loan agreement (NOTE 3). At December 31, 2014, restricted cash balances totaled
        approximately $6,084,000.

        G) ACCOUNTS RECEIVABLE

        In the normal course of business, the Company provides credit to its customers,
        performs credit evaluations of these customers, and maintains reserves for potential
        credit losses, which, when realized, have been within the range of management’s
        allowance for doubtful accounts. Management writes off receivables as a charge to
        the allowance for credit losses when, in their estimation, it is probable that the
        receivable is uncollectible. At December 31, 2014, no allowance for doubtful accounts
        was deemed necessary.

        H) CONCENTRATIONS OF CREDIT RISK

        Financial instruments that potentially subject the Company to concentrations of credit
        risk consist primarily of cash and accounts receivable. The Company maintains its cash
        in bank deposit accounts, which, at times, may exceed the federally insured limits. As
        of December 31, 2014 the Company’s deposit account balance exceeded Federal
        Deposit Insurance Corporation coverage limits by approximately $5,834,000. No losses
        have been experienced related to such accounts.

        I) REVENUE RECOGNITION

        The Company has agreements that expire in December 2025 with one customer to
        exclusively process coal slurry waste materials (“WCS”) and tender refined coal. Title
        to all WCS and refined coal remain with the customer at all times.




                                           -7-
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 10 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        I) REVENUE RECOGNITION (CONTINUED)

        The Company recognizes revenue on a semi-monthly basis based on tons of WCS that
        are dredged or tons of refined coal that are processed within the slurry. The Company
        earns a base price in accordance with a Tendering and Processing Agreement with its
        customer for production of WCS and refined coal.

        The coal base price is also subject to periodic adjustments based upon the calorific
        value or other qualities of the refined coal. The standard calorific value is established
        at 8,400 British Thermal Units (BTU) per pound. If the actual BTU varies from standard
        BTU, an adjustment is made based on the ratio of actual BTU to standard BTU.
        Increases in BTU result in positive adjustments and vice versa.

        Cumulative differences in processed WCS and refined coal tendered are monitored
        continually. An additional reserve of funds will be established if WCS production
        exceeds established thresholds. At December 31, 2014, no reserve was deemed
        necessary.

        J) MAJOR CONCENTRATIONS

        The Company is committed under a long-term contract with one customer to process
        all WCS and tender all refined coal. During the year ended December 31, 2014, this
        customer accounted for 100% of operating revenues and accounts receivable.

        The Company entered into a contract with a vendor to construct the fine coal recovery
        plant. At December 31, 2014, this vendor accounted for approximately 79% of
        accounts payable.

        K) INCOME TAXES

        The Company is organized as a limited liability company and therefore is treated as a
        partnership for federal and state income tax purposes. The results of operations of
        the Company are included in the income tax returns of the members and,
        consequently, no provisions for income taxes have been made in the accompanying
        financial statements.

        The Company recognizes interest accrued related to unrecognized tax benefits in
        interest expense and penalties in operating expenses. No such interest or penalties
        were recognized during the period presented. The Company had no accrual for interest
        and penalties at December 31, 2014.

        Management identifies and evaluates potential uncertain tax positions to determine
        whether the probability exists that a tax position taken in a tax return would be
        sustained upon examination by a taxing authority. The federal tax returns for the
        Company are generally subject to examination by respective taxing authorities for
        three years after the returns are filed. The income tax returns for 2013 and 2014
        (when filed) remain open to possible examination.




                                            -8-
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 11 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        L) ADVERTISING COSTS

        Advertising costs are expensed as incurred and approximated $68,000 for the year
        ended December 31, 2014.

        M) ASSET RETIREMENT OBLIGATION

        Asset retirement obligations are recognized for legal obligations associated with the
        retirement of property, plant and equipment. When recording an asset retirement
        obligation, the present value of the projected liability is recognized in the period in
        which it is incurred, if a reasonable estimate of fair value can be made. The liability is
        accreted over time. The present value of the liability is added to the cost of the
        associated asset and depreciated over the remaining life of the asset. The present
        value of the initial obligation and subsequent updates are based on discounted cash
        flows, which include estimates regarding timing of future cash flows and selection of
        discount rates, among other factors. This calculation represents management’s best
        estimate of the costs that will be incurred but significant judgment is required as many
        of these costs will not crystallize until the end of the life of the project. The Company
        reviews its asset retirement obligations at least annually. Adjustments to the liability
        result in an adjustment to the corresponding asset (NOTE 9).

        N) FAIR VALUE MEASUREMENTS

        Accounting guidance for fair value measurements defines fair value, establishes a
        framework for measuring fair value in accounting principles generally accepted in the
        United States and expands disclosures about fair value measurements. The statement
        does not require new fair value measurements, but is applied to the extent other
        accounting pronouncements require or permit fair value measurements.

        The Company has a number of financial instruments, including cash, bonds and a note
        payable. The Company estimates that the fair value of all financial instruments at
        December 31, 2014 does not differ materially from the aggregate carrying values of
        its financial instruments recorded in the accompanying balance sheets.

        O) RECENT ACCOUNTING PRONOUNCEMENTS

        The Company evaluates new accounting pronouncements for relevance and impact
        on its financial statements. Management does not expect that the adoption of these
        new pronouncements will have a material impact on the Company’s financial position,
        results of operations or cash flows.

        P) MANAGEMENT’S REVIEW OF SUBSEQUENT EVENTS

        Management has evaluated subsequent events through May 15, 2015, the date on
        which the financial statements were available to be issued. There were no subsequent
        events through May 15, 2015, that required adjustment of or disclosure in the financial
        statements.




                                             -9-
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 12 of 84



NOTE 3 - BONDS PAYABLE

        During 2013, the Company entered into a loan agreement with an agency of the State
        of Washington for the issuance of a revenue bond pursuant to an indenture entered
        into by the agency and a financial institution. The purpose of the bond was to build a
        waste processing and fine coal recovery plant which will process the coal slurry waste
        from the impoundments and extract refined coal. The aggregate principal amount of
        the bond is $26,500,000. The principal amount was separated into three tranches as
        follows:

                         Principal Amounts            Maturity              Interest Rate
                             $3,500,000             August 1, 2018              9.35%
                             $9,000,000             August 1, 2025              8.25%
                             $14,000,000            August 1, 2025              9.50%

        The Company, commencing in 2014, is required to pay on the 15th of each month:

           (i) prior to and including January 15, 2015 and, thereafter, for the period from
           February through July of each year, an amount which, if paid in six (6) equal
           monthly installments, shall be sufficient to pay the principal and interest coming
           due on the bonds on the next ensuing schedule date for the payment of such
           principal and/or interest, as applicable; or

           (ii) after January 15, 2015, for the period of August through November of each
           year, an amount which if paid in four (4) equal monthly installments, shall be
           sufficient to pay the principal and interest coming due on the Bonds on the next
           ensuing scheduled date for payment of such principal and or interest, as
           applicable.

        The amount considered as coming due includes interest only payments and an amount
        scheduled for mandatory redemption or a maturity of a tranche. The mandatory
        redemption for each tranche begins on August 1, 2015 and the redemption amount is
        dependent upon the tranche, as defined. The Company has the right to redeem a
        tranche prior to maturity based on a redemption price, as defined.

        The loan agreement and indenture requires certain restrictions including a distribution
        restriction and establishment of certain reserve cash accounts, as defined. In addition,
        the Company is not able to obtain additional indebtedness except for the subordinated
        note payable obtained simultaneously with the bonds (NOTE 4). Furthermore, the
        Company is required to maintain certain financial covenants commencing with the
        fiscal year ending December 31, 2015. The bond is secured by all corporate assets
        and assignment of certain contracts, as defined.




                                           - 10 -
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 13 of 84



NOTE 3 - BONDS PAYABLE (CONTINUED)

        The following is a schedule of mandatory redemptions for the years ended:


                   2015                              $ 1,240,000
                   2016                                 2,170,000
                   2017                                 1,890,000
                   2018                                 1,610,000
                   2019                                 1,695,000
                   Thereafter                          17,895,000
                   Total                             $ 26,500,000

        Interest costs totaled approximately $2,473,000 for the year ended December 31,
        2014, of which approximately $2,273,000 was capitalized to property, plant and
        equipment.

NOTE 4 - NOTE PAYABLE

        During 2013, the Company entered into an unsecured note payable in the amount of
        $783,000. The note is fully subordinated to the bond payable (NOTE 3) with the
        agency of the State of Washington. The note bears interest at a fixed rate of 15% and
        requires an interest only payment on February 2015 and monthly principal and interest
        payments of $31,460 commencing on March 2015 until maturity in August 2017.

        The following is a schedule of future minimum payments for the years ending
        December 31,


                   2015                             $ 229,000
                   2016                               316,000
                   2017                               238,000
                   Total                            $ 783,000

        Interest costs totaled approximately $127,000 for the year ended December 31, 2014,
        of which approximately $117,000 was capitalized to property, plant and equipment.




                                          - 11 -
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 14 of 84



NOTE 5 - RELATED PARTY TRANSACTIONS

        During December 2013, the Company entered into an operating and management
        agreement and an exclusive dredging and services agreement with Coalview Recovery
        Group, LLC (“CRG”), a related company through common ownership. As required by
        the agreement, the Company pays an annual base management fee equal to
        $250,000, increased annually by the proportional increase and associated weighting
        of certain BLS Indices. As required by the operating and management agreement, the
        Company pays CRG’s actual costs for dredge operations plus 7%. During October
        2014, the base management fee and the CRG’s dredging related costs plus 7% was
        set at an annual rate of $600,000 per year on bi-monthly payments. Management fees
        incurred during the construction period are capitalized. Management fees for the year
        ended December 31, 2014 totaled approximately $412,000. Approximately $362,000
        of these fees were capitalized and are included in property, plant and equipment on
        the accompanying balance sheet. The operating and management agreement expires
        December 2025.

        The Company also advances monies to or receives monies from related parties from
        time to time. The amount due to related parties at December 31, 2014 totaled
        approximately $14,000.

NOTE 6 - PROPERTY, PLANT AND EQUIPMENT

        Property, plant and equipment consists of the following:

                                                        Useful
                                                    Lives in Years

           Plant and equipment, including asset
            retirement obligation                        10          $ 16,997,763
           Development costs                             10             3,510,632
           Automobiles                                    5                54,009
                                                                       20,562,404

           Less: accumulated depreciation and amortization                348,186
                                                                     $ 20,214,218

        Depreciation and amortization expense related to property, plant and equipment
        totaled approximately $348,000 for the year ended December 31, 2014. Property,
        plant and equipment includes the portion of interest costs incurred on debt capitalized
        as part of the costs of constructing certain qualifying assets. For the year ended
        December 31, 2014, capitalized interest totaled approximately $2,390,000.




                                           - 12 -
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 15 of 84



NOTE 7 - DEBT ISSUANCE COSTS

        Debt issuance costs consists of the following:

                                              Useful
                                          Lives in Years

           Financing fees                           10             $ 3,598,409
           Other costs                              10                 225,904
                                                                     3,824,313

           Less: accumulated amortization                               37,083
                                                                   $ 3,787,230


        Amortization expense related to debt issuance costs totaled approximately $37,000
        for the year ended December 31, 2014.

NOTE 8 - COMMITMENTS AND CONTINGENCIES

        LITIGATION

        The Company has not been involved in legal actions arising in normal business
        activities. At December 31, 2014, management is not aware of any pending litigation
        against the Company.

        ENVIRONMENTAL AND OTHER REGULATORY MATTERS

        Federal, state and local authorities regulate the U.S. coal industry with respect to
        certain matters such as employee health and safety and the environment, including
        the protection of air quality, water quality, land uses and other environmental
        resources. Materials used and generated must also be managed according to
        applicable regulations and law. These laws have, and will continue to have, a
        significant effect on our production costs and our competitive position. We endeavor
        to conduct our operations in compliance with applicable federal, state and local laws
        and regulations.

        Future laws, regulations or orders, as well as future interpretations and more rigorous
        enforcement of existing laws, regulations or orders, may require substantial increases
        in equipment and operating costs and may result in delays, interruptions or
        termination of operations, the extent to which we cannot predict. Future laws,
        regulations or orders may also cause coal to become a less attractive fuel source. As
        a result, this may adversely affect our operations.




                                           - 13 -
    Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 16 of 84



NOTE 9 - ASSET RETIREMENT OBLIGATION

        The Company completed construction of a fine coal recovery plant in November 2014,
        which was placed into commission in December 2014, and has an estimated life of 10
        years. The Company is contractually obligated to decommission the plant at the
        completion of the project. In accordance with FASB ASC 410-20, Asset Retirement
        Obligations, the Company recognizes asset retirement obligations at fair value.
        Accretion expense is recognized through the expected settlement date of the
        obligation. During 2014, the Company recognized the fair value of an asset retirement
        obligation of $134,816. The Company capitalized that cost as part of the carrying
        amount of the plant; which is depreciated on a straight-line basis over ten years. The
        following table describes the changes to the Company’s asset retirement obligation
        liability:


                Balance at January 1, 2014                      $       -
                Liabilities incurred                                 134,816
                Accretion expense                                      2,564

                Balance at December 31, 2014                    $    137,380

NOTE 10 - POSTRETIREMENT BENEFIT PLANS

        The Company has adopted a 401(k) Profit Sharing Plan that allows for employee salary
        reduction contributions, employer discretionary matching contributions and employer
        discretionary profit sharing contributions – not to exceed amounts allowed under the
        Internal Revenue Code.

        The employees vest in the 401(k) employer matching and profit sharing contribution
        at 20% per year after the first full year of employment. Employees become fully vested
        after six years of service. The employees are always 100% vested in their salary
        reduction contribution.

        The Company elected to match 100% of the employee salary reduction contribution
        up to 4% of the employee’s salary for 2014. This amounted to approximately $13,000
        in matching contributions during the year ended December 31, 2014. The Company
        did not contribute any funds to the discretionary profit sharing during 2014.

NOTE 11 - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION

        The Company increased property, plant and equipment during 2014 by capitalizing
        asset retirement costs of approximately $135,000.




                                           - 14 -
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 17 of 84




COALVIEW CENTRALIA, LLC
AUDITOR OPINION LETTER
FOR THE YEAR ENDED DECEMBER 31, 2014




INDEPENDENT AUDITOR’S REPORT


To the Members of:
Coalview Centralia, LLC

We have audited the accompanying financial statements of Coalview Centralia, LLC (a Delaware
limited liability company), which comprise the balance sheet as of December 31, 2014, and the
related statements of operations, members’ capital, and cash flows for the year then ended, and
the related notes to the financial statements.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements
in accordance with accounting principles generally accepted in the United States of America; this
includes the design, implementation, and maintenance of internal control relevant to the
preparation and fair presentation of financial statements that are free from material
misstatement, whether due to fraud or error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with auditing standards generally accepted in the United States
of America. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and
disclosures in the financial statements. The procedures selected depend on the auditor’s
judgment, including the assessment of the risks of material misstatement of the financial
statements, whether due to fraud or error. In making those risk assessments, the auditor
considers internal control relevant to the entity’s preparation and fair presentation of the financial
statements in order to design audit procedures that are appropriate in the circumstances, but not
for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.
Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness
of accounting policies used and the reasonableness of significant accounting estimates made by
management, as well as evaluating the overall presentation of the financial statements.


                                                - 15 -
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 18 of 84




We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.

Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects,
the financial position of Coalview Centralia, LLC as of December 31, 2014, and the results of its
operations and its cash flows for the year then ended in accordance with accounting principles
generally accepted in the United States of America.




Certified Public Accountants
Coral Gables, Florida
May 15, 2015




                                               - 16 -
          Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 19 of 84




                 Certificate for Annual Filing of Certain Financial and Operating Covenants

Issuer:                                    Washington Economic Development Finance Authority
Issue:                                     Washington Economic Development Finance Authority
                                           Environmental Facilities Revenue Bonds, 2013
                                           (Coalview Centralia, LLC Project)
Company:                                   Coalview Centralia, LLC
Dissemination Agent:                       U.S. Bank National Association
Underwriter:                               Oppenheimer & Co. Inc.
Date of Issue:                             December 20, 2013

         The undersigned authorized representative of the Company is providing the Dissemination Agent the
following operational information as required under Section 4 of the Continuing Disclosure Agreement, dated
as of December 1, 2013 (the “Disclosure Agreement”), between the Dissemination Agent and the Company. The
Dissemination Agreement requires that the Company provide this information to the Dissemination Agent
within one hundred and fifty (150) days of the end of each Fiscal Year. Defined terms used in this certificate
and not defined herein shall have the meaning granted to such terms in the Loan Agreement, dated as of
December 1, 2013 (the “Loan Agreement”), between the Company and the Washington Economic Development
Finance Authority. The information contained below is unaudited.

     1. The undersigned below is familiar with the provisions of the Loan Agreement and based on such
        review and familiarity, the Company has fulfilled all of its obligations thereunder throughout the Fiscal
        Year preceding the date hereof, and there have been no Defaults of Events of Default under the Loan
        Agreement.

     2. All insurance required by the Loan Agreement is in full force and effect as of the date hereof.

     3. As of December 31, 2014 the Company’s Debt Service Coverage Ratio was -0.77x, which does not have
        to comply with the coverage covenant in Section 5.10 of the Loan Agreement. Compliance with Section
        5.10 of the Loan Agreement commences with the Fiscal Year ending on December 31, 2015.

     4. As of December 31, 2014 the Company’s unrestricted available funds on hand was $405,768
        representing 60.8 days multiplied by Average Daily Fixed Expenses of $6,676.

This certificate is being provided by the Company to the Dissemination Agent on a date which is within/outside
of one hundred and fifty (150) days from the end of the Company’s prior fiscal year.

Dated: __5/15/2015________

                                                              COALVIEW CENTRALIA, LLC


                                                   By: _____________________________________________

                                                   Name: ____Roger Fish_________________________

                                                   Title: _____President & CEO__________________




                                                     - 17 -
      Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 20 of 84




                          Certification of No Loan Agreement Event of Default


As Authorized Company Representative of Coalview Centralia, LLC, I hereby certify that there has not
been any Event of Default pursuant to the Loan Agreement between Washington Economic
Development Finance Authority and Coalview Centralia, LLC dated as of December 1, 2013. This
certification is required under Sections 8.02 Financial Statements and Reporting of the Loan Agreement.




Roger Fish
President & CEO
Coalview Centralia, LLC


Date: __May 15, 2015_____




                                                 - 18 -
Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 21 of 84




                COALVIEW CENTRALIA, LLC

                              ANNUAL REPORT

                                      2015




                         COALVIEW CENTRALIA, LLC

          PROJECT OFFICE: 1044 Big Hanaford Road, Centralia, WA, 98531
     ADMINISTRATIVE OFFICE: 75 Valencia Ave., Suite 600, Coral Gables, FL 33134
                 Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 22 of 84




                                COALVIEW CENTRALIA, LLC ANNUAL REPORT - TABLE OF CONTENTS



Table of Contents ........................................................................................................................................................................... 1

Balance Sheet ................................................................................................................................................................................... 2

Statement of Operations ............................................................................................................................................................. 3

Statement of Members’ Equity ................................................................................................................................................. 4

Statement of Cash Flows ............................................................................................................................................................. 5

Notes to Financial Statements .................................................................................................................................................. 6

Auditor Opinion Letter .............................................................................................................................................................. 15

Certificate for Annual Filing of Certain Financial and Operating Covenants ...................................................... 17

Certificate of No Loan Agreement of Default .................................................................................................................... 18




                                                                                               -1–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 23 of 84




COALVIEW CENTRALIA, LLC
BALANCE SHEET - AUDITED
DECEMBER 31, 2015


ASSETS

CURRENT ASSETS
 Cash                                                              $      494,609
 Restricted cash                                                        5,011,507
 Accounts receivable, net                                                 336,369

          TOTAL CURRENT ASSETS                                          5,842,485

PROPERTY, PLANT AND EQUIPMENT, net                                     19,454,589

DEBT ISSUANCE COSTS, net                                                3,404,799

          TOTAL ASSETS                                             $ 28,701,873

LIABILITIES AND MEMBERS’ EQUITY

CURRENT LIABILITIES
Accounts payable                                                   $       69,449
Accrued expenses                                                          345,923
Due to related party                                                      246,669
Bonds payment escrow                                                    1,517,950
Current portion of capital lease                                           56,000
Current portion of bonds payable                                        1,510,000
Current portion of note payable                                           315,579

          TOTAL CURRENT LIABILITIES                                     4,061,570

ASSET RETIREMENT OBLIGATION                                              153,055

CAPITAL LEASE, less current portion                                       104,234
BONDS PAYABLE, less current portion                                    23,089,938
NOTE PAYABLE, less current portion                                        238,092

          TOTAL LIABILITIES                                            27,646,889

COMMITMENTS AND CONTINGENCIES

Members’ equity                                                         1,054,984

          TOTAL LIABILITIES AND MEMBERS’ EQUITY                    $ 28,701,873

The accompanying notes are an integral part of these financial statements.

                                              -2–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 24 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF OPERATIONS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2015




REVENUES                                                           $ 11,293,901

SELLING, GENERAL AND ADMINISTRATIVE                                    8,892,075

           INCOME FROM CONTINUING OPERATIONS                           2,401,826


OTHER INCOME (EXPENSES)

 Interest expense                                                      (2,638,344)
 Other income                                                               4,850

           TOTAL OTHER EXPENSES                                        (2,633,494)

NET LOSS                                                           $    (231,668)

The accompanying notes are an integral part of these financial statements.




                                              -3–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 25 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF MEMBERS’ EQUITY - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2015




MEMBERS’ EQUITY

 Balance, January 1, 2015                                          $ 1,286,652

 Net loss                                                              (231,668)

 Balance December 31, 2015                                         $ 1,054,984

The accompanying notes are an integral part of these financial statements.




                                              -4–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 26 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF CASH FLOWS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2015


CASH FLOWS FROM OPERATING ACTIVITIES:

Net loss                                                                     $    (231,668)

Adjustments to reconcile net loss to net cash
 provided by operating activities:
  Depreciation, amortization and accretion                                       2,741,060

Changes in operating assets and liabilities:
  Restricted cash                                                                 (167,604)
  Accounts receivable                                                               67,754
  Accounts payable                                                                (883,364)
  Accrued expenses                                                                (875,508)

           NET CASH PROVIDED BY OPERATING ACTIVITIES                               650,670

CASH FLOWS FROM INVESTING ACTIVITIES:

Purchases of property, plant and equipment                                       (1,382,824)
Restricted cash                                                                   1,759,711

           NET CASH PROVIDED BY INVESTING ACTIVITIES                               376,887

CASH FLOWS FROM FINANCING ACTIVITES:

Restricted cash                                                                  (1,180,036)
Bond payments held by Trustee                                                     1,517,950
Payments on capital lease obligations                                               (40,266)
Repayments of bonds payable                                                      (1,240,062)
Repayments of note payable                                                         (229,329)
Net advances from related party                                                     233,027

           NET CASH USED IN FINANCING ACTIVITIES                                  (938,716)

NET INCREASE IN CASH                                                                88,841

CASH AT BEGINNING OF YEAR                                                          405,768

CASH AT END OF YEAR                                                          $     494,609

SUPPLEMENTAL CASH FLOW DISCLOSURES:
 Interest paid                                                               $   1,483,044

SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING ACTIVITIES:
 Acquisition of property, plant and equipment through capital leases         $     200,500

The accompanying notes are an integral part of these financial statements.
                                              -5–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 27 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 1 - ORGANIZATION

         Coalview Centralia, LLC (the “Company”), a Delaware limited liability company, was formed in
         2012 to construct and operate a 200 TPH fine coal recovery (“FCR”) plant at the Centralia Mine
         located in Centralia, Washington. The plant was commissioned in December 2014 and the
         operation consists of three impoundment structures containing over eighteen million tons of
         slurry refuse.

         The Company is a subsidiary of Coalview LTD, LLC, a Delaware limited liability company,
         America’s leading fully integrated coal technology and fine coal recovery company.

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

         A) BASIS OF PRESENTATION AND USE OF ESTIMATES

         The Company’s accounts are maintained on the accrual basis of accounting and are
         presented in accordance with accounting principles generally accepted in the United States
         of America. The preparation of financial statements in conformity with accounting principles
         generally accepted in the United States requires management to make estimates and
         assumptions that affect the reported amounts of assets and liabilities and the disclosure of
         contingent assets and liabilities at the date of the financial statements and the reported
         amounts of revenues and expenses during the reporting period. Additionally, the Company’s
         coal reserve estimates are its best estimate of product that can be economically and legally
         extracted from the relevant mining property. Significant judgment is required to generate
         an estimate based on geological data available. The coal reserve estimates may change from
         period to period. Actual results could differ from those estimates.

         B) PROPERTY, PLANT AND EQUIPMENT

         Property, plant and equipment are stated at cost. Depreciation and amortization is provided
         over the estimated useful economic lives of the assets and is computed on the straight-line
         method. Significant renovations and improvements, which improve and/or extend the useful
         life of the assets, are capitalized at cost and depreciated over their estimated useful life
         (NOTE 6).

         C) DEBT ISSUANCE COSTS

         Costs incurred in connection with financing are capitalized as debt issuance costs and are
         amortized over the term of the related loan (NOTE 7).




                                                -6–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 28 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         D) IMPAIRMENT OF LONG-LIVED ASSETS

         If facts and circumstances suggest that the carrying value of a long-lived asset or asset
         group may not be recoverable, the asset or asset group is reviewed for potential impairment.
         If this review indicates that the carrying amount of the asset will not be recoverable through
         projected undiscounted cash flows generated by the asset and its related asset group over
         its remaining life, then an impairment loss is recognized by reducing the carrying value of
         the asset to its fair value. No impairment was determined and, accordingly, no adjustment
         was recorded for 2015.

         E) CASH AND CASH EQUIVALENTS

         The Company considers all short-term, highly liquid investments that are readily convertible
         to cash with an original maturity of three months or less to be cash equivalents.

         F) RESTRICTED CASH

         The Company had restricted cash related primarily to stipulations established in the loan
         agreement (NOTE 3). At December 31, 2015, restricted cash balances totaled approximately
         $5,012,000.

         G) ACCOUNTS RECEIVABLE

         In the normal course of business, the Company provides credit to its customers, performs
         credit evaluations of these customers, and maintains reserves for potential credit losses,
         which, when realized, have been within the range of management’s allowance for doubtful
         accounts. Management writes off receivables as a charge to the allowance for credit losses
         when, in their estimation, it is probable that the receivable is uncollectible. At December 31,
         2015, no allowance for doubtful accounts was deemed necessary.

         H) CONCENTRATIONS

         Financial instruments that potentially subject the Company to concentrations of credit risk
         consist primarily of cash and accounts receivable. The Company maintains its cash in bank
         deposit accounts, which, at times, may exceed the federally insured limits. As of December
         31, 2015, the Company’s deposit account balance exceeded Federal Deposit Insurance
         Corporation coverage limits by approximately $5,005,000. No losses have been experienced
         related to such accounts.

         The Company is committed under a long-term contract with one customer to process all coal
         slurry waste (“WCS”) materials and tender all refined coal. During the year ended December
         31, 2015, this customer accounted for 100% of operating revenues and accounts receivable.



                                                -7–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 29 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         I) REVENUE RECOGNITION

         The Company has agreements that expire in December 2025 with one customer to
         exclusively process WCS and tender refined coal. Title to all WCS and refined coal remain
         with the customer at all times.

         The Company recognizes revenue on a semi-monthly basis based on tons of WCS that are
         dredged or tons of refined coal that are processed within the slurry. The Company earns a
         base price in accordance with a Tendering and Processing Agreement with its customer for
         production of WCS and refined coal.

         The coal base price is also subject to periodic adjustments based upon the calorific value or
         other qualities of the refined coal. The standard calorific value is established at 8,400 British
         Thermal Units (BTU) per pound. If the actual BTU varies from standard BTU, an adjustment
         is made based on the ratio of actual BTU to standard BTU. Increases in BTU result in positive
         adjustments and vice versa.

         Cumulative differences in processed WCS and refined coal tendered are monitored
         continually. An additional reserve of funds will be established if WCS production exceeds
         established thresholds. At December 31, 2015, no reserve was deemed necessary.

         J) INCOME TAXES

         The Company is organized as a limited liability company and therefore is treated as a
         partnership for federal and state income tax purposes. The results of operations of the
         Company are included in the income tax returns of the members and, consequently, no
         provisions for income taxes have been made in the accompanying financial statements.

         The Company recognizes interest accrued related to unrecognized tax benefits in interest
         expense and penalties in operating expenses. No such interest or penalties were recognized
         during the period presented. The Company had no accrual for interest and penalties at
         December 31, 2015.

         Management identifies and evaluates potential uncertain tax positions to determine whether
         the probability exists that a tax position taken in a tax return would be sustained upon
         examination by a taxing authority. The federal tax returns for the Company are generally
         subject to examination by respective taxing authorities for three years after the returns are
         filed. The income tax returns for 2012, 2013, 2014 and 2015 (when filed) remain open to
         possible examination.

         K) ADVERTISING COSTS

         Advertising costs are expensed as incurred and approximated $42,000 for the year ended
         December 31, 2015.

                                                 -8–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 30 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         L) ASSET RETIREMENT OBLIGATION

         Asset retirement obligations are recognized for legal obligations associated with the
         retirement of property, plant and equipment. When recording an asset retirement obligation,
         the present value of the projected liability is recognized in the period in which it is incurred,
         if a reasonable estimate of fair value can be made. The liability is accreted over time. The
         present value of the liability is added to the cost of the associated asset and depreciated
         over the remaining life of the asset. The present value of the initial obligation and
         subsequent updates are based on discounted cash flows, which include estimates regarding
         timing of future cash flows and selection of discount rates, among other factors. This
         calculation represents management’s best estimate of the costs that will be incurred but
         significant judgment is required as many of these costs will not crystallize until the end of
         the life of the project. The Company reviews its asset retirement obligations at least
         annually. Adjustments to the liability result in an adjustment to the corresponding asset
         (NOTE 9).

         M) FAIR VALUE MEASUREMENTS

         Accounting guidance for fair value measurements defines fair value, establishes a framework
         for measuring fair value in accounting principles generally accepted in the United States and
         expands disclosures about fair value measurements. The statement does not require new
         fair value measurements, but is applied to the extent other accounting pronouncements
         require or permit fair value measurements.

         The Company has a number of financial instruments, including cash, bonds and a note
         payable. The Company estimates that the fair value of all financial instruments at December
         31, 2015 does not differ materially from the aggregate carrying values of its financial
         instruments recorded in the accompanying balance sheet.

         N) RECENT ACCOUNTING PRONOUNCEMENTS

         The Company evaluates new accounting pronouncements for relevance and impact on its
         financial statements. Management does not expect that the adoption of these new
         pronouncements will have a material impact on the Company’s financial position, results of
         operations or cash flows.

         O) MANAGEMENT’S REVIEW OF SUBSEQUENT EVENTS

         Management has evaluated subsequent events through March 25, 2016, the date on which
         the financial statements were available to be issued.




                                                 -9–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 31 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         O) MANAGEMENT’S REVIEW OF SUBSEQUENT EVENTS (CONTINUED)

         The Company entered into a $725,000 line of credit note with International Finance Bank in
         February 2016. The line of credit bears interest at Prime Rate plus 2% per annum, provided
         however that in no event shall the interest rate be less than 5.5%. All accrued and unpaid
         interest on the outstanding principal balance must be paid monthly. The line of credit
         matures in February 2017.

         In February 2016, the Company entered into a five year agreement with JB&B Capital to
         finance the refurbishment of a dredge. The total cost of the financed equipment is
         approximately $806,000.

         There were no other subsequent events through March 25, 2016, that required adjustment
         of or disclosure in the financial statements.

NOTE 3 - BONDS PAYABLE

         During 2013, the Company entered into a loan agreement with an agency of the State of
         Washington for the issuance of revenue bonds pursuant to an indenture entered into by the
         agency and a financial institution. The purpose of the bonds was to build a waste processing
         and fine coal recovery plant which will process the coal slurry waste from the impoundments
         and extract refined coal. The aggregate principal amount of the bonds is $26,500,000. The
         principal amount was separated into three tranches as follows:

                          Principal Amounts              Maturity             Interest Rate
                              $3,500,000               August 1, 2018             9.35%
                              $9,000,000               August 1, 2025             8.25%
                              $14,000,000              August 1, 2025             9.50%

         The Company, commencing in 2013, is required to pay on the 15th of each month:

            (i) prior to and including January 15, 2015 and, thereafter, for the period from February
            through July of each year, an amount which, if paid in six (6) equal monthly installments,
            shall be sufficient to pay the principal and interest coming due on the bonds on the next
            ensuing schedule date for the payment of such principal and/or interest, as applicable;
            or

            (ii) after January 15, 2015, for the period of August through November of each year, an
            amount which if paid in four (4) equal monthly installments, shall be sufficient to pay
            the principal and interest coming due on the Bonds on the next ensuing scheduled date
            for payment of such principal and or interest, as applicable.




                                              - 10 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 32 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 3 - BONDS PAYABLE (CONTINUED)

         The mandatory redemption for each tranche began on August 1, 2015 and the redemption
         amount is dependent upon the tranche, as defined. The Company has the right to redeem
         a tranche prior to maturity based on a redemption price, as defined. The bonds payment
         escrow balance in the balance sheet comprises $660,000 of principal and approximately
         $858,000 of interest held by the trustee, as of December 31, 2015, for future bond
         payments. This balance is included in restricted cash on the balance sheet.

         The loan agreement and indenture requires certain restrictions including a distribution
         restriction and establishment of certain reserve cash accounts, as defined. In addition, the
         Company is not able to obtain additional indebtedness except for the subordinated note
         payable obtained simultaneously with the bonds (NOTE 4). Furthermore, the Company is
         required to maintain certain financial covenants. The Company is in compliance with all
         covenants as of December 31, 2015. The bond is secured by all corporate assets and
         assignment of certain contracts, as defined.

         The following is a schedule of mandatory redemptions for the years ended:

                    2016                               $ 2,170,000
                    2017                                  1,890,000
                    2018                                  1,610,000
                    2019                                  1,695,000
                    2020                                  2,280,000
                    Thereafter                           15,615,000
                    Total                              $ 25,260,000
         Interest expense totaled approximately $2,545,000 for the year ended December 31, 2015.

NOTE 4 - NOTE PAYABLE

         During 2013, the Company entered into an unsecured note payable in the amount of
         $783,000. The note is fully subordinated to the bonds payable (NOTE 3) with the agency of
         the State of Washington. The note bears interest at a fixed rate of 15% and required an
         interest only payment on February 2015 and monthly principal and interest payments of
         $31,460 commencing on March 2015 until maturity in August 2017.

         The following is a schedule of future minimum payments for the years ending December 31,

                    2016                               $ 316,000
                    2017                                 238,000
                    Thereafter                                 -
                    Total                              $ 554,000

         Interest expense totaled approximately $90,000 for the year ended December 31, 2015.



                                              - 11 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 33 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 5 - RELATED PARTY TRANSACTIONS

         In December 2013, the Company entered into an operating and management agreement
         with Coalview Recovery Group, LLC (“CRG”), a related company through common
         ownership. As required by the agreement, the Company pays an annual base management
         fee equal to $600,000, increased annually by the proportional increase and associated
         weighting of certain BLS Indices. Management fees for the year ended December 31, 2015
         totaled $600,000. The operating and management agreement expires December 2025.

         The Company also advances monies to or receives monies from related parties from time to
         time. The amount due to related parties at December 31, 2015 totaled approximately
         $247,000.

NOTE 6 - PROPERTY, PLANT AND EQUIPMENT

         Property, plant and equipment consists of the following:

                                                       Useful
                                                   Lives in Years

            Plant and equipment, including asset
             retirement obligation                      10           $   18,558,000
            Development costs                           10                3,522,000
            Automobiles                                  5                   66,000
                                                                         22,146,000

            Less: accumulated depreciation and amortization               2,691,000
                                                                     $   19,455,000

         Depreciation and amortization expense related to property, plant and equipment totaled
         approximately $2,338,000 for the year ended December 31, 2015.

         The Company entered into two capital lease agreements during the year ended December
         31, 2015. The equipment leased have a cost of approximately $200,000 which is recorded
         under property, plant and equipment, net in the balance sheet. The Company recorded
         amortization expense of approximately $5,000 during the year ended December 31, 2015.

         The following is a schedule of future minimum lease payments for the years ending
         December 31,

                    2016                               $  56,000
                    2017                                  56,000
                    2018                                  48,000
                    Total                              $ 160,000




                                              - 12 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 34 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 7 - DEBT ISSUANCE COSTS

         Debt issuance costs consists of the following:

                                               Debt
                                            Term in Years

            Financing fees                        10                 $ 3,596,000
            Other costs                           10                     228,000
                                                                       3,824,000

            Less: accumulated amortization                              (420,000)
                                                                     $ 3,404,000


         Amortization expense related to debt issuance costs totaled approximately $382,000 for the
         year ended December 31, 2015.

NOTE 8 - COMMITMENTS AND CONTINGENCIES

         LITIGATION

         The Company, from time to time, is a defendant in legal actions arising in normal business
         activities. At December 31, 2015, management is not aware of any significant pending litigation
         against the Company.

         ENVIRONMENTAL AND OTHER REGULATORY MATTERS

         Federal, state and local authorities regulate the U.S. coal industry with respect to certain
         matters such as employee health and safety and the environment, including the protection of
         air quality, water quality, land uses and other environmental resources. Materials used and
         generated must also be managed according to applicable regulations and law. These laws have,
         and will continue to have, a significant effect on the Company’s production costs and
         competitive position. The Company endeavors to operate in compliance with applicable federal,
         state and local laws and regulations.

         Future laws, regulations or orders, as well as future interpretations and more rigorous
         enforcement of existing laws, regulations or orders, may require substantial increases in
         equipment and operating costs and may result in delays, interruptions or termination of
         operations, the extent to which the Company cannot predict. Future laws, regulations or orders
         may also cause coal to become a less attractive fuel source. As a result, this may adversely
         affect the Company’s operations.




                                                - 13 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 35 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2015


NOTE 9 - ASSET RETIREMENT OBLIGATION

         The Company completed construction of a fine coal recovery plant in November 2015, which
         was placed into commission in December 2015, and has an estimated life of 10 years. The
         Company is contractually obligated to decommission the plant at the completion of the
         project. In accordance with FASB ASC 410-20, Asset Retirement Obligations, the Company
         recognizes asset retirement obligations at fair value. Accretion expense is recognized
         through the expected settlement date of the obligation. During 2014, the Company
         recognized the fair value of an asset retirement obligation of approximately $135,000. The
         Company capitalized that cost as part of the carrying amount of the plant; which is
         depreciated on a straight-line basis over ten years. There have been no events that would
         warrant a change in the fair value of the asset retirement obligation in 2015. The following
         table describes the changes to the Company’s asset retirement obligation liability:

                 Balance at January 1, 2015                      $    137,000
                 Accretion expense                                     16,000

                 Balance at December 31, 2015                    $    153,000

NOTE 10 - POSTRETIREMENT BENEFIT PLANS

         The Company has adopted a 401(k) Profit Sharing Plan that allows for employee salary
         reduction contributions, employer discretionary matching contributions and employer
         discretionary profit sharing contributions – not to exceed amounts allowed under the Internal
         Revenue Code.

         The employees vest in the 401(k) employer matching and profit sharing contribution at 20%
         per year after the first full year of employment. Employees become fully vested after six
         years of service. The employees are always 100% vested in their salary reduction
         contribution.

         The Company elected to match 100% of the employee salary reduction contribution up to
         4% of the employee’s salary for 2015. This amounted to approximately $32,000 in matching
         contributions during the year ended December 31, 2015. The Company did not make a
         discretionary profit sharing contribution during 2015.




                                               - 14 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 36 of 84




COALVIEW CENTRALIA, LLC
AUDITOR OPINION LETTER
FOR THE YEAR ENDED DECEMBER 31, 2015




INDEPENDENT AUDITOR’S REPORT

To the Members of
Coalview Centralia, LLC

We have audited the accompanying financial statements of Coalview Centralia, LLC (a Delaware limited
liability company), which comprise the balance sheet as of December 31, 2015, and the related
statements of operations, members’ equity and cash flows for the year then ended, and the related
notes to the financial statements.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this includes
the design, implementation, and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement, whether due to fraud or
error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with auditing standards generally accepted in the United States of
America. Those standards require that we plan and perform the audit to obtain reasonable assurance
about whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures
in the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the entity’s
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also
includes evaluating the appropriateness of accounting policies used and the reasonableness of
significant accounting estimates made by management, as well as evaluating the overall presentation
of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion.


                                                 - 15 –
          Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 37 of 84



Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of Coalview Centralia, LLC as of December 31, 2015, and the results of its operations
and its cash flows for the year then ended in accordance with accounting principles generally accepted
in the United States of America.




Certified Public Accountants
Coral Gables, Florida
March 25, 2016




                                                 - 16 –
           Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 38 of 84



                  Certificate for Annual Filing of Certain Financial and Operating Covenants

Issuer:                                    Washington Economic Development Finance Authority
Issue:                                     Washington Economic Development Finance Authority
                                           Environmental Facilities Revenue Bonds, 2013
                                           (Coalview Centralia, LLC Project)
Company:                                   Coalview Centralia, LLC
Dissemination Agent:                       U.S. Bank National Association
Underwriter:                               Oppenheimer & Co. Inc.
Date of Issue:                             December 20, 2013

        The undersigned authorized representative of the Company is providing the Dissemination Agent the
following operational information as required under Section 4 of the Continuing Disclosure Agreement, dated as of
December 1, 2013 (the “Disclosure Agreement”), between the Dissemination Agent and the Company. The
Dissemination Agreement requires that the Company provide this information to the Dissemination Agent within one
hundred and fifty (150) days of the end of each Fiscal Year. Defined terms used in this certificate and not defined
herein shall have the meaning granted to such terms in the Loan Agreement, dated as of December 1, 2013 (the “Loan
Agreement”), between the Company and the Washington Economic Development Finance Authority. The information
contained below is unaudited.

     1. The undersigned below is familiar with the provisions of the Loan Agreement and based on such review and
        familiarity, the Company has fulfilled all of its obligations thereunder throughout the Fiscal Year preceding
        the date hereof, and there have been no Defaults of Events of Default under the Loan Agreement.

     2. All insurance required by the Loan Agreement is in full force and effect as of the date hereof.

     3. As of December 31, 2015 the Company’s Debt Service Coverage Ratio was 1.40, which does comply with the
        coverage covenant in Section 5.10 of the Loan Agreement. Compliance with Section 5.10 of the Loan
        Agreement commences with the Fiscal Year ending on December 31, 2015.

     4. As of December 31, 2015 the Company’s unrestricted available funds on hand was $494,609 representing
        99.7 days multiplied by Average Daily Fixed Expenses of $4,962.

This certificate is being provided by the Company to the Dissemination Agent on a date which is within one hundred
and fifty (150) days from the end of the Company’s prior fiscal year.

Dated: __3/25/2016________

                                                            COALVIEW CENTRALIA, LLC


                                                   By: _____________________________________________

                                                   Name: ____Roger Fish_________________________

                                                   Title: _____President & CEO__________________




                                                        - 17 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 39 of 84




                            Certification of No Loan Agreement Event of Default


As Authorized Company Representative of Coalview Centralia, LLC, I hereby certify that there has not been any
Event of Default pursuant to the Loan Agreement between Washington Economic Development Finance
Authority and Coalview Centralia, LLC dated as of December 1, 2013. This certification is required under
Sections 8.02 Financial Statements and Reporting of the Loan Agreement.




Roger Fish
President & CEO
Coalview Centralia, LLC


Date: __March 25, 2016_____




                                                    - 18 –
Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 40 of 84




                COALVIEW CENTRALIA, LLC

                              ANNUAL REPORT

                                      2016




                         COALVIEW CENTRALIA, LLC

          PROJECT OFFICE: 1044 Big Hanaford Road, Centralia, WA, 98531
     ADMINISTRATIVE OFFICE: 75 Valencia Ave., Suite 600, Coral Gables, FL 33134
                 Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 41 of 84




                                COALVIEW CENTRALIA, LLC ANNUAL REPORT - TABLE OF CONTENTS



Table of Contents ........................................................................................................................................................................... 1

Balance Sheet ................................................................................................................................................................................... 2

Statement of Operations ............................................................................................................................................................. 3

Statement of Members’ Deficit ................................................................................................................................................. 4

Statement of Cash Flows ............................................................................................................................................................. 5

Notes to Financial Statements .................................................................................................................................................. 7

Auditor Opinion Letter .............................................................................................................................................................. 19

Certificate for Annual Filing of Certain Financial and Operating Covenants ...................................................... 21

Certificate of No Loan Agreement of Default .................................................................................................................... 23




                                                                                               -1–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 42 of 84




COALVIEW CENTRALIA, LLC
BALANCE SHEET - AUDITED
DECEMBER 31, 2016


ASSETS

CURRENT ASSETS
 Cash                                                              $      244,941
 Restricted cash                                                        1,243,627
 Accounts receivable, net                                                 947,017

          TOTAL CURRENT ASSETS                                          2,435,585

PROPERTY, PLANT AND EQUIPMENT, net                                     17,988,703
OTHER ASSETS                                                               80,627

          TOTAL ASSETS                                             $ 20,504,915

LIABILITIES AND MEMBERS’ DEFICIT

CURRENT LIABILITIES
 Accounts payable                                                  $      244,011
 Accrued expenses                                                       1,167,594
 Due to related party                                                     589,632
 Line of credit                                                           709,896
 Current portion of equipment financing                                   119,045
 Current portion of capital lease                                          56,000
 Current portion of bonds payable, net of
    unamortized debt issuance costs                                     1,587,763
 Current portion of note payable                                          294,008

          TOTAL CURRENT LIABILITIES                                     4,767,949

ASSET RETIREMENT OBLIGATION                                              170,519
EQUIPMENT FINANCING, net of current portion                              529,467
CAPITAL LEASE, net of current portion                                     50,771
BONDS PAYABLE, net of current portion and
 unamortized debt issuance costs                                       18,479,807

          TOTAL LIABILITIES                                            23,998,513

COMMITMENTS AND CONTINGENCIES

Members’ deficit                                                       (3,493,598)

          TOTAL LIABILITIES AND MEMBERS’ DEFICIT                   $ 20,504,915

The accompanying notes are an integral part of these financial statements.
                                              -2–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 43 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF OPERATIONS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2016




REVENUES                                                           $ 10,436,894

SELLING, GENERAL AND ADMINISTRATIVE                                   9,259,344

           INCOME FROM CONTINUING OPERATIONS                          1,177,550


OTHER INCOME (EXPENSES)

 Interest expense, including amortization of
  debt issuance costs                                                (2,302,552)
 Other income                                                             5,701

           TOTAL OTHER EXPENSES                                      (2,296,851)

NET LOSS                                                           $ (1,119,301)


The accompanying notes are an integral part of these financial statements.




                                               -3–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 44 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF MEMBERS’ DEFICIT - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2016



MEMBERS’ DEFICIT

 Balance, January 1, 2016                                          $ 1,054,984

 Prior period adjustment, error correction (Note 2)                  (3,429,281)

 Balance, January 1, 2016, as corrected                              (2,374,297)

 Net loss                                                            (1,119,301)

 Balance, December 31, 2016                                        $ (3,493,598)



The accompanying notes are an integral part of these financial statements.




                                               -4–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 45 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF CASH FLOWS - AUDITED
FOR THE YEAR ENDED DECEMBER 31, 2016


CASH FLOWS FROM OPERATING ACTIVITIES:

Net loss                                                           $ (1,119,301)

Adjustments to reconcile net loss to net cash
 used in operating activities:
  Depreciation, amortization and accretion                             2,770,840

Changes in operating assets and liabilities:
  Restricted cash                                                         918,277
  Accounts receivable                                                    (947,017)
  Accounts payable                                                        174,561
  Accrued expenses                                                     (2,271,240)

           NET CASH USED IN OPERATING ACTIVITIES                        (473,880)

CASH FLOWS FROM INVESTING ACTIVITIES:

Purchases of property, plant and equipment                               (98,792)

           NET CASH USED BY INVESTING ACTIVITIES                         (98,792)

CASH FLOWS FROM FINANCING ACTIVITES:

Restricted cash                                                         2,849,603
Payments of security deposit                                              (80,627)
Proceeds from line of credit, net                                         709,896
Payments on equipment financing                                          (157,755)
Repayments of bonds held by Trustee                                    (1,517,950)
Payments on capital lease obligations                                     (53,463)
Repayments of bonds payable                                            (1,510,000)
Repayments of note payable                                               (259,663)
Net advances from related party                                           342,963

           NET CASH PROVIDED BY FINANCING ACTIVITIES                     323,004

NET DECREASE IN CASH                                                    (249,668)

CASH AT BEGINNING OF YEAR                                                494,609

CASH AT END OF YEAR                                                $     244,941

SUPPLEMENTAL CASH FLOW DISCLOSURES:
 Interest paid                                                     $ 1,256,550


The accompanying notes are an integral part of these financial statements.
                                              -5–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 46 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF CASH FLOWS - AUDITED (CONTINUED)
FOR THE YEAR ENDED DECEMBER 31, 2016


SUPPLEMENTAL DISCLOSURES OF NON-CASH ACTIVITIES:

 Acquisition of property, plant and equipment through debt financing         $   806,267

 Prior period adjustment related to overbilling, error correction (Note 2)   $ 3,429,281




                                                -6–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 47 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 1 - ORGANIZATION

         Coalview Centralia, LLC (the “Company”), a Delaware limited liability company, was formed in
         2012 to construct and operate a 200 TPH fine coal recovery (“FCR”) plant at the Centralia Mine
         located in Centralia, Washington. The plant was commissioned in December 2014 and the
         operation consists of three impoundment structures containing over eighteen million tons of
         slurry refuse.

         The Company is a subsidiary of Coalview LTD, LLC, a Delaware limited liability company,
         America’s leading fully integrated coal technology and fine coal recovery company.

NOTE 2 - RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS

         The Company has restated its balance sheet as of December 31, 2015 and its statement of
         operations, member’s equity (deficit) and cash flows for the year ended December 31, 2015.
         In 2016, the Company identified a billing error due to the meter reading inaccurate
         measurements in 2015. The inaccurate measurements resulted in the Company overbilling
         its customer approximately $3.4 million in 2015. As a result, the Company identified
         adjustments relating to revenue, accounts receivable and other liabilities in the 2015
         financial statements.
         The following table presents the impact of the restatement on the previously issued financial
         statement line items. The “As restated” column for 2015 reflects the final adjusted balance
         after the related restatement.
                                                                      As Reported          As Restated
          Balance Sheet
          Accounts receivable, net                                $        336,369     $              -
          Total current assets                                           5,842,485           5,506,116
          Total assets                                                  28,701,873          28,365,504
          Other liabilities                                                      -           3,092,912
          Total current liabilities                                      4,061,570           7,154,482
          Total liabilities                                             27,646,889          30,739,801
          Members’ equity                                                1,054,984          (2,374,297)
          Total liabilities and members’ equity                         28,701,873          28,365,504

                                                                      As Reported          As Restated
          Statement of Operations
          Revenues                                                $     11,293,901     $     7,864,620
          Income from continuing operations                              2,401,826          (1,027,455)
          Net loss                                                        (231,668)         (3,660,949)




                                                  -7–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 48 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 2 - RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS (CONTINUED)

                                                                      As Reported          As Restated
          Statement of Members’ Equity (Deficit)
          Net loss                                                $       (231,668)    $    (3,660,949)
          Balance, December 31, 2015                                     1,054,984          (2,374,297)

                                                                      As Reported          As Restated
          Statement of Cash Flows
          Net loss                                                $       (231,668)    $    (3,660,949)
          Change in operating assets and liabilities:
           Accounts receivable                                              67,754             404,123
           Other liabilities                                                     -           3,092,912

NOTE 3 - CHANGE IN ACCOUNTING PRINCIPLE FOR ADOPTING NEW ACCOUNTING PRONOUNCEMENT

          In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards
          Update (“ASU”) No 2015-03, Interest – Imputation of Interest (Subtopic 835-30) – Simplifying
          the Presentation of Debt Issuance Costs. This ASU became effective for fiscal years beginning
          after December 15, 2015. In 2016, the Company retrospectively adopted the requirements of
          ASU 2015‐03 to present debt issuance costs as a reduction of the carrying amount of the debt
          rather than as an asset. In addition, the Company now accounts for the amortization of the
          debt issuance as interest expense. Bonds payable as of December 31, 2015 was previously
          reported on the balance sheet as $24,599,938 with the associated $3,404,799 unamortized
          debt issuance costs included in other assets. Amortization of the debt issuance costs of
          approximately $382,000 is reported as interest expense in the income statement and was
          previously presented as amortization expense. The results of retroactively applying this new
          accounting pronouncement does not impact the amount previously reported as members’
          equity.

NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

         A) BASIS OF PRESENTATION AND USE OF ESTIMATES

         The Company’s accounts are maintained on the accrual basis of accounting and are
         presented in accordance with accounting principles generally accepted in the United States
         of America. The preparation of financial statements in conformity with accounting principles
         generally accepted in the United States requires management to make estimates and
         assumptions that affect the reported amounts of assets and liabilities and the disclosure of
         contingent assets and liabilities at the date of the financial statements and the reported
         amounts of revenues and expenses during the reporting period. Additionally, the Company’s
         coal reserve estimates are its best estimate of product that can be economically and legally
         extracted from the relevant mining property. Significant judgment is required to generate
         an estimate based on geological data available. The coal reserve estimates may change from
         period to period. Actual results could differ from those estimates.


                                                -8–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 49 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         B) DEBT ISSUANCE COSTS

         Debt issuance costs is presented as a reduction of the carrying amount of the related debt in
         the accompanying balance sheet (NOTE 11). Costs incurred in connection with financing are
         amortized over the term of the related loan. Amortization expense pertaining to debt
         issuance costs is included in interest expense in the accompanying statement of operations.

         C) IMPAIRMENT OF LONG-LIVED ASSETS

         If facts and circumstances suggest that the carrying value of a long-lived asset or asset
         group may not be recoverable, the asset or asset group is reviewed for potential impairment.
         If this review indicates that the carrying amount of the asset will not be recoverable through
         projected undiscounted cash flows generated by the asset and its related asset group over
         its remaining life, then an impairment loss is recognized by reducing the carrying value of
         the asset to its fair value. No impairment was determined and, accordingly, no adjustment
         was recorded for 2016.

         D) CASH AND CASH EQUIVALENTS

         The Company considers all short-term, highly liquid investments that are readily convertible
         to cash with an original maturity of three months or less to be cash equivalents.

         E) RESTRICTED CASH

         The Company had restricted cash related primarily to stipulations established in the bonds
         payable agreement (NOTE 5). At December 31, 2016, restricted cash balances totaled
         approximately $1,244,000.

         F) ACCOUNTS RECEIVABLE

         In the normal course of business, the Company provides credit to its customers, performs
         credit evaluations of these customers, and maintains reserves for potential credit losses,
         which, when realized, have been within the range of management’s allowance for doubtful
         accounts. Management writes off receivables as a charge to the allowance for credit losses
         when, in their estimation, it is probable that the receivable is uncollectible. At December 31,
         2016, no allowance for doubtful accounts was deemed necessary.

         G) CONCENTRATIONS

         Financial instruments that potentially subject the Company to concentrations of credit risk
         consist primarily of cash and accounts receivable. The Company maintains its cash in bank
         deposit accounts, which, at times, may exceed the federally insured limits. No losses have
         been experienced related to such accounts.

                                                -9–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 50 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         G) CONCENTRATIONS (CONTINUED)

         The Company is committed under a long-term contract with one customer to process all coal
         slurry waste (“WCS”) materials and tender all refined coal. During the year ended December
         31, 2016, this customer accounted for 100% of operating revenues and accounts receivable.

         H) REVENUE RECOGNITION

         The Company has agreements that expire in December 2025 with one customer to
         exclusively process WCS and tender refined coal. Title to all WCS and refined coal remain
         with the customer at all times.

         The Company recognizes revenue on a semi-monthly basis based on tons of WCS that are
         dredged or tons of refined coal that are processed within the slurry. The Company earns a
         base price in accordance with a Tendering and Processing Agreement with its customer for
         production of WCS and refined coal.

         The coal base price is also subject to periodic adjustments based upon the calorific value or
         other qualities of the refined coal. The standard calorific value is established at 8,400 British
         Thermal Units (BTU) per pound. If the actual BTU varies from standard BTU, an adjustment
         is made based on the ratio of actual BTU to standard BTU. Increases in BTU result in positive
         adjustments and vice versa.

         Cumulative differences in processed WCS and refined coal tendered are monitored
         continually. An additional reserve of funds will be established if WCS production exceeds
         established thresholds. At December 31, 2016, no reserve was deemed necessary.

         J) INCOME TAXES

         The Company is organized as a limited liability company and therefore, is treated as a
         partnership for federal and state income tax purposes. The results of operations of the
         Company are included in the income tax returns of the members and, consequently, no
         provisions for income taxes have been made in the accompanying financial statements.

         The Company recognizes interest accrued related to unrecognized tax benefits in interest
         expense and penalties in operating expenses. No such interest or penalties were recognized
         during the period presented. The Company had no accrual for interest and penalties at
         December 31, 2016.




                                                - 10 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 51 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         J) INCOME TAXES (CONTINUED)

         Management identifies and evaluates potential uncertain tax positions to determine whether
         the probability exists that a tax position taken in a tax return would be sustained upon
         examination by a taxing authority. The federal tax returns for the Company are generally
         subject to examination by respective taxing authorities for three years after the returns are
         filed. The income tax returns for 2013, 2014, 2015 and 2016 (when filed) remain open to
         possible examination.

         K) ADVERTISING COSTS

         Advertising costs are expensed as incurred and approximated $2,000 for the year ended
         December 31, 2016.

         L) ASSET RETIREMENT OBLIGATION

         Asset retirement obligations are recognized for legal obligations associated with the
         retirement of property, plant and equipment. When recording an asset retirement obligation,
         the present value of the projected liability is recognized in the period in which it is incurred,
         if a reasonable estimate of fair value can be made. The liability is accreted over time. The
         present value of the liability is added to the cost of the associated asset and depreciated
         over the remaining life of the asset. The present value of the initial obligation and
         subsequent updates are based on discounted cash flows, which include estimates regarding
         timing of future cash flows and selection of discount rates, among other factors. This
         calculation represents management’s best estimate of the costs that will be incurred but
         significant judgment is required as many of these costs will not crystallize until the end of
         the life of the project. The Company reviews its asset retirement obligations at least
         annually. Adjustments to the liability result in an adjustment to the corresponding asset
         (NOTE 13).

         M) FAIR VALUE MEASUREMENTS

         Accounting guidance for fair value measurements defines fair value, establishes a framework
         for measuring fair value in accounting principles generally accepted in the United States and
         expands disclosures about fair value measurements. The statement does not require new
         fair value measurements, but is applied to the extent other accounting pronouncements
         require or permit fair value measurements.

         The Company has a number of financial instruments, including cash, bonds and notes
         payable. The Company estimates that the fair value of all financial instruments at December
         31, 2016 does not differ materially from the aggregate carrying values of its financial
         instruments recorded in the accompanying balance sheet.



                                                - 11 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 52 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

         N) RECENT ACCOUNTING PRONOUNCEMENTS

         The Company evaluates new accounting pronouncements for relevance and impact on its
         financial statements. Management does not expect that the adoption of these new
         pronouncements will have a material impact on the Company’s financial position, results of
         operations or cash flows.

         O) PROPERTY, PLANT AND EQUIPMENT

         Property, plant and equipment are stated at cost. Depreciation and amortization is provided
         over the estimated useful economic lives of the assets and is computed on the straight-line
         method. Significant renovations and improvements, which improve and/or extend the useful
         life of the assets, are capitalized at cost and depreciated over their estimated useful life
         (NOTE 10).

         P) MANAGEMENT’S REVIEW OF SUBSEQUENT EVENTS

         Management has evaluated subsequent events through August 16, 2017, the date on which
         the financial statements were available to be issued. There were no subsequent events
         through August 16, 2017, that required adjustment of or disclosures in the financial
         statements, except as disclosed (Notes 5, 6 and 7).




                                              - 12 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 53 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 5 - BONDS PAYABLE

         Bonds payable consists of the following as of December 31, 2016:
                                                                                       Unamortized
                                                                                       Debt Issuance

                                                                     Principal             Costs

          Bonds payable                                          $   23,089,938        $   3,022,368

          Less: current portion                                         1,890,000            302,237

                                                                 $   21,199,938        $   2,720,131

         During 2013, the Company entered into a loan agreement with an agency of the State of
         Washington for the issuance of revenue bonds pursuant to an indenture entered into by the
         agency and a financial institution. The purpose of the bonds was to build a waste processing
         and fine coal recovery plant which will process the coal slurry waste from the impoundments
         and extract refined coal. The aggregate principal amount of the bonds is $26,500,000. The
         principal amount was separated into three tranches as follows:

                          Principal Amounts              Maturity                Interest Rate
                              $3,500,000               August 1, 2018                9.35%
                              $9,000,000               August 1, 2025                8.25%
                              $14,000,000              August 1, 2025                9.50%

         The Company, commencing in 2013, is required to pay on the 15th of each month:

            (i) prior to and including January 15, 2015 and, thereafter, for the period from February
            through July of each year, an amount which, if paid in six (6) equal monthly installments,
            shall be sufficient to pay the principal and interest coming due on the bonds on the next
            ensuing schedule date for the payment of such principal and/or interest, as applicable;
            or

            (ii) after January 15, 2015, for the period of August through November of each year, an
            amount which if paid in four (4) equal monthly installments, shall be sufficient to pay
            the principal and interest coming due on the Bonds on the next ensuing scheduled date
            for payment of such principal and or interest, as applicable.

            The mandatory redemption for each tranche began on August 1, 2015 and the
            redemption amount is dependent upon the tranche, as defined. The Company has the
            right to redeem a tranche prior to maturity based on a redemption price, as defined.




                                              - 13 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 54 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 5 - BONDS PAYABLE (CONTINUED)

         The loan agreement and indenture requires certain restrictions including a distribution
         restriction and establishment of certain reserve cash accounts, as defined. Furthermore, the
         Company is required to maintain certain financial covenants. The bond is secured by all
         corporate assets and assignment of certain contracts, as defined.

         The Company was not in compliance with the covenants as of December 31, 2016. As a
         result, the Company entered into a forbearance agreement in December 2016 then
         subsequently in August 2017. Under the forbearance agreement of August 2017, the
         borrower agreed to amend the bond documents to provide for the extension of the optional
         redemption of the bonds and extension of the principal installment due on February 1, 2017
         as agreed by the owners of the bonds. The forbearance period shall to continue until the
         earlier of a forbearance termination event or December 31, 2017.

         The following is a schedule of approximate mandatory redemptions for the years ended:

                    2017                                                            $    1,890,000
                    2018                                                                 1,610,000
                    2019                                                                 1,695,000
                    2020                                                                 2,280,000
                    2021                                                                 2,625,000
                    Thereafter                                                          12,990,000

                    Total                                                           $ 23,090,000

         Interest expense totaled approximately $2,150,000 for the year ended December 31, 2016.

NOTE 6 - NOTE PAYABLE

         During 2013, the Company entered into an unsecured note payable in the amount of
         $783,000. The note is fully subordinated to the bonds payable (NOTE 5) with the agency of
         the State of Washington. The note bears interest at a fixed rate of 15% and required an
         interest only payment on February 2015 and monthly principal and interest payments of
         $31,460 commencing on March 2015 until maturity in August 2017. As of December 31,
         2016, there was approximately $294,000 outstanding under this note.

         The note had a maturity date of August 2017. However, it was not paid off by the maturity
         date and is currently being paid according to the cash flow waterfall per the August 2017
         forbearance agreement the Company entered into related to the bonds payable (Note 5),
         as agreed by the lender.

         Interest expense totaled approximately $62,000 for the year ended December 31, 2016.




                                              - 14 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 55 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 7 - LINE OF CREDIT

         During 2016, the Company entered into a revolving line of credit agreement in the amount
         of $725,000. The note bears interest at the Wall Street Journal prime rate plus 2% per
         annum, provided however, that in no event shall the interest rate be less than 5.5% (5.5%
         at December 31, 2016). Furthermore, the Company is required to maintain certain financial
         covenants. The Company was in compliance with all covenants as of December 31, 2016.

         As of December 31, 2016, the balance outstanding under the line of credit was
         approximately $710,000. Interest expense totaled approximately $29,000 for the year ended
         December 31, 2016.

         The line of credit had a maturity date of February 2017. In May 2017, this line of credit was
         converted to a term loan in the amount of $709,896. Interest only payments were required
         to be made until the conversion. The loan matures in June 2022 and bears interest at London
         Interbank Borrowing Market (“LIBOR”) plus 6% per annum. The loan requires 58 principal
         payments of approximately $11,800 each, starting in August 2017 and one final principal
         and interest payment of approximately $23,800. The term loan is subordinated to the bonds
         and subordinated note and is secured by any assets of the borrower. Furthermore, the
         Company is required to maintain certain financial covenants.

NOTE 8 - EQUIPMENT FINANCING

         During 2016, the Company entered into an agreement to finance equipment for
         approximately $806,000. The financing agreement bears interest at a fixed rate of 9.23%
         and required an initial payment and a security deposit of approximately $81,000 which is
         recorded in other assets in the accompanying balance sheet. Monthly principal and interest
         payments of approximately $14,500 were required commencing on March 2016 until
         maturity in March 2021.

         The following is a schedule of mandatory redemptions for the years ended:

                    2017                                                             $     119,000
                    2018                                                                   131,000
                    2019                                                                   143,000
                    2020                                                                   157,000
                    2021                                                                    99,000

                    Thereafter                                                                    -

                    Total                                                            $     649,000

         Interest expense totaled approximately $48,000 for the year ended December 31, 2016.




                                               - 15 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 56 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 9 - RELATED PARTY TRANSACTIONS

         In December 2013, the Company entered into an operating and management agreement
         with Coalview Recovery Group, LLC, a related company through common ownership. As
         required by the agreement, the Company pays an annual base management fee equal to
         $600,000, increased annually by the proportional increase and associated weighting of
         certain BLS Indices. Management fees for the year ended December 31, 2016 totaled
         $600,000. The operating and management agreement expires in December 2025.

         The Company also advances monies to or receives monies from related parties from time to
         time. The amount due to related parties at December 31, 2016 totaled approximately
         $590,000.

NOTE 10 - PROPERTY, PLANT AND EQUIPMENT

         Property, plant and equipment consists of the following:

                                                                        Useful
                                                                    Lives in Years

            Plant and equipment, including asset
             retirement obligation                                       10           $ 19,463,251
            Development costs                                            10              3,522,036
            Automobiles                                                  5                  65,500

                                                                                         23,050,787

            Less: accumulated depreciation and amortization                               5,062,084

                                                                                      $ 17,988,703


         Depreciation and amortization expense related to property, plant and equipment, including
         depreciation of the capital lease assets, totaled approximately $2,371,000 for the year ended
         December 31, 2016.

         In 2015, the Company entered into two capital lease agreements. The equipment leased
         had a cost of approximately $200,000 and is recorded under property, plant and equipment,
         net in the accompanying balance sheet.

         The following is a schedule of future minimum lease payments for the years ending
         December 31,

                    2017                                                             $      56,000
                    2018                                                                    51,000
                    Total                                                            $     107,000

                                               - 16 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 57 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 11 - DEBT ISSUANCE COSTS

         Debt issuance costs consists of the following:

                                                                    Debt
                                                                 Term in Years

            Financing fees                                             10            $ 3,596,331
            Other costs                                                10                227,982

                                                                                        3,824,313

            Less: accumulated amortization                                               (801,945)

                                                                                     $ 3,022,368

         Amortization expense related to debt issuance costs totaled approximately $382,000 for the
         year ended December 31, 2016 and is included in interest expense in the accompanying
         statement of operations.

NOTE 12 - COMMITMENTS AND CONTINGENCIES

         LITIGATION

         The Company, from time to time, is a defendant in legal actions arising in normal business
         activities. At December 31, 2016, management is not aware of any significant pending
         litigation against the Company.

         ENVIRONMENTAL AND OTHER REGULATORY MATTERS

         Federal, state and local authorities regulate the U.S. coal industry with respect to certain
         matters such as employee health and safety and the environment, including the protection
         of air quality, water quality, land uses and other environmental resources. Materials used
         and generated must also be managed according to applicable regulations and law. These
         laws have, and will continue to have, a significant effect on the Company’s production costs
         and competitive position. The Company endeavors to operate in compliance with applicable
         federal, state and local laws and regulations.

         Future laws, regulations or orders, as well as future interpretations and more rigorous
         enforcement of existing laws, regulations or orders, may require substantial increases in
         equipment and operating costs and may result in delays, interruptions or termination of
         operations, the extent to which the Company cannot predict. Future laws, regulations or
         orders may also cause coal to become a less attractive fuel source. As a result, this may
         adversely affect the Company’s operations.



                                               - 17 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 58 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2016


NOTE 13 - ASSET RETIREMENT OBLIGATION

         The Company completed construction of a fine coal recovery plant in November 2014, which
         was placed into commission in December 2014, and has an estimated life of 10 years. The
         Company is contractually obligated to decommission the plant at the completion of the
         project. In accordance with FASB ASC 410-20, Asset Retirement Obligations, the Company
         recognizes asset retirement obligations at fair value. Accretion expense is recognized
         through the expected settlement date of the obligation. During 2014, the Company recorded
         approximately $135,000 for the fair value of the asset retirement obligation. The Company
         capitalized that cost as part of the carrying amount of the plant; which is depreciated on a
         straight-line basis over ten years. There have been no events that would warrant a change
         in the fair value of the asset retirement obligation in 2016. The following table describes the
         changes to the Company’s asset retirement obligation liability:

                  Balance at January 1, 2016                                           $     153,055

                  Accretion expense                                                           17,464

                  Balance at December 31, 2016                                         $     170,519

NOTE 14 - POSTRETIREMENT BENEFIT PLANS

         The Company has adopted a 401(k) Profit Sharing Plan that allows for employee salary
         reduction contributions, employer discretionary matching contributions and employer
         discretionary profit sharing contributions, not to exceed amounts allowed under the Internal
         Revenue Code.

         The employees vest in the 401(k) employer matching and profit sharing contribution at 20%
         per year after the first full year of employment. Employees become fully vested after six
         years of service. The employees are always 100% vested in their salary reduction
         contribution.

         The Company elected to match 100% of the employee salary reduction contribution up to
         4% of the employee’s salary in 2016. This amounted to approximately $38,000 in matching
         contributions during the year ended December 31, 2016. The Company did not make a
         discretionary profit sharing contribution in 2016.




                                                - 18 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 59 of 84




COALVIEW CENTRALIA, LLC
AUDITOR OPINION LETTER
FOR THE YEAR ENDED DECEMBER 31, 2016




                                   INDEPENDENT AUDITOR’S REPORT


To the Members of Coalview Centralia, LLC

We have audited the accompanying financial statements of Coalview Centralia, LLC (a Delaware limited
liability company), which comprise the balance sheet as of December 31, 2016, and the related statements
of operations, members’ deficit and cash flows for the year then ended, and the related notes to the
financial statements.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this includes the
design, implementation, and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement, whether due to fraud or
error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We conducted
our audit in accordance with auditing standards generally accepted in the United States of America. Those
standards require that we plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the entity’s
preparation and fair presentation of the financial statements in order to design audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of
the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the
appropriateness of accounting policies used and the reasonableness of significant accounting estimates
made by management, as well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
our audit opinion.

                                                   - 19 –
          Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 60 of 84




Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of Coalview Centralia, LLC as of December 31, 2016, and the results of its operations and
its cash flows for the year then ended in accordance with accounting principles generally accepted in the
United States of America.

Emphasis of Matter

As discussed in Note 2, the 2015 financial statements have been restated to correct misstatements related
to revenue overbilling. Our opinion is not modified with respect to that matter.

Change in Accounting Principle

As discussed in Note 3, the Financial Accounting Standards Board recently issued ASU No. 2015-03, Interest
– Imputation of Interest (Subtopic 835-30) – Simplifying the Presentation of Debt Issuance Costs, which
requires debt issuance costs related to term loans to be presented as a direct deduction from the carrying
amount of the debt liability and the amortization of these debt issuance costs should be reported as interest
expense. Our opinion is not modified with respect to that matter.




Certified Public Accountants
Coral Gables, Florida
August 16, 2017




                                                   - 20 –
           Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 61 of 84



                  Certificate for Annual Filing of Certain Financial and Operating Covenants

Issuer:                                    Washington Economic Development Finance Authority
Issue:                                     Washington Economic Development Finance Authority
                                           Environmental Facilities Revenue Bonds, 2013
                                           (Coalview Centralia, LLC Project)
Company:                                   Coalview Centralia, LLC
Dissemination Agent:                       U.S. Bank National Association
Underwriter:                               Oppenheimer & Co. Inc.
Date of Issue:                             December 20, 2013

        The undersigned authorized representative of the Company is providing the Dissemination Agent the
following operational information as required under Section 4 of the Continuing Disclosure Agreement, dated as of
December 1, 2013 (the “Disclosure Agreement”), between the Dissemination Agent and the Company. The
Dissemination Agreement requires that the Company provide this information to the Dissemination Agent within one
hundred and fifty (150) days of the end of each Fiscal Year. Defined terms used in this certificate and not defined
herein shall have the meaning granted to such terms in the Loan Agreement, dated as of December 1, 2013 (the “Loan
Agreement”), between the Company and the Washington Economic Development Finance Authority. The information
contained below is unaudited.

     1. The undersigned below is familiar with the provisions of the Loan Agreement and based on such review and
        familiarity, the Company has fulfilled all of its obligations thereunder throughout the Fiscal Year preceding
        the date hereof, and there have been no Defaults of Events of Default under the Loan Agreement other than
        the following:
        a. Coalview Centralia, LLC has failed to replenish the deficiency in the Debt Service Reserve Fund in
             accordance with Article IV of the Indenture.
        b. Coalview Centralia, LLC has failed to transfer sufficient Project Revenues for three consecutive months
             to fund transfers to the Bond Fund required by Section 6.1(b)(1) of the Indenture in the full required
             amount thereof, including any overdue transfers.
        c. For the twelve-month period ending December 30, 2016, the Debt Service Coverage Ratio for Coalview
             Centralia, LLC is less than 1.0 to 1.
        d. Coalview has entered into a Forbearance Agreement with the Trustee, dated December 22, 2016 granting
             Coalview forbearance from the above events of default as they are being cured in coordination with the
             Bondholders and the Trustee.

     2. All insurance required by the Loan Agreement is in full force and effect as of the date hereof.

     3. As of December 31, 2016 the Company’s Debt Service Coverage Ratio was 0.93, which does not comply with
        the coverage covenant in Section 5.10 of the Loan Agreement. Compliance with Section 5.10 of the Loan
        Agreement commences with the Fiscal Year ending on December 31, 2015.

     4. As of December 31, 2016 the Company’s unrestricted available funds on hand was $244,941 representing 49
        days multiplied by Average Daily Fixed Expenses of $4,962.




                                                        - 21 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 62 of 84




This certificate is being provided by the Company to the Dissemination Agent on a date which is allowed by a
Forbearance Agreement with the Trustee, dated August 16, 2017 granting Coalview 35 days following execution to
provide Annual Audit and required corresponding financial information.

Dated: ___8/16/2017_____

                                                        COALVIEW CENTRALIA, LLC


                                               By: _____________________________________________

                                               Name: ____Roger Fish_________________________

                                               Title: _____President & CEO__________________




                                                    - 22 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 63 of 84




                            Certification of No Loan Agreement Event of Default


As Authorized Company Representative of Coalview Centralia, LLC, I hereby certify that there has not been any
Event of Default pursuant to the Loan Agreement between Washington Economic Development Finance
Authority and Coalview Centralia, LLC dated as of December 1, 2013 other than the following:
    • Coalview Centralia, LLC has failed to replenish the deficiency in the Debt Service Reserve Fund.
    • Coalview Centralia, LLC has failed to transfer sufficient Project Revenues for three consecutive months
        to fund transfers to the Bond Fund in the full required amount thereof, including any overdue
        transfers.
    • For the twelve-month period ending December 30, 2016, the Debt Service Coverage Ratio for Coalview
        Centralia, LLC is less than 1.0 to 1.
    • Coalview has entered into a Forbearance Agreement with the Trustee, dated December 22, 2016
        granting Coalview forbearance from the above events of default as they are being cured in
        coordination with the Bondholders and the Trustee.

This certification is required under Sections 8.02 Financial Statements and Reporting of the Loan Agreement.




Roger Fish
President & CEO
Coalview Centralia, LLC


Date: __August 16, 2017_____




                                                    - 23 –
Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 64 of 84




                COALVIEW CENTRALIA, LLC

                              ANNUAL REPORT

                                      2017




                         COALVIEW CENTRALIA, LLC

          PROJECT OFFICE: 1044 Big Hanaford Road, Centralia, WA, 98531
     ADMINISTRATIVE OFFICE: 75 Valencia Ave., Suite 600, Coral Gables, FL 33134
                 Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 65 of 84




                                COALVIEW CENTRALIA, LLC ANNUAL REPORT - TABLE OF CONTENTS



Table of Contents ........................................................................................................................................................................... 1

Balance Sheet ................................................................................................................................................................................... 2

Statement of Operations ............................................................................................................................................................. 3

Statement of Members’ Deficit ................................................................................................................................................. 4

Statement of Cash Flows ............................................................................................................................................................. 5

Notes to Financial Statements .................................................................................................................................................. 6

Auditor Opinion Letter .............................................................................................................................................................. 16

Certificate for Annual Filing of Certain Financial and Operating Covenants ...................................................... 18

Certificate of No Loan Agreement of Default .................................................................................................................... 20




                                                                                               -1–
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 66 of 84




COALVIEW CENTRALIA, LLC
BALANCE SHEET
DECEMBER 31, 2017


ASSETS

CURRENT ASSETS
 Cash                                                                         $      281,232
 Restricted cash                                                                   2,652,576
 Accounts receivable, net                                                          1,095,252
            TOTAL CURRENT ASSETS                                                   4,029,060

PROPERTY, PLANT AND EQUIPMENT, net                                                15,697,978
OTHER ASSETS                                                                          80,627

            TOTAL ASSETS                                                      $ 19,807,665

LIABILITIES AND MEMBERS’ DEFICIT

CURRENT LIABILITIES
 Accounts payable                                                             $      144,443
 Accrued expenses                                                                  1,161,918
 Due to related party                                                              1,026,720
 Current portion of equipment financing                                              140,859
 Capital lease                                                                        53,309
 Current portion of bonds payable, net of
  unamortized debt issuance costs                                                  2,216,006
 Current portion of term loan                                                        141,600
 Note payable                                                                        294,008
             TOTAL CURRENT LIABILITIES                                             5,178,863

ASSET RETIREMENT OBLIGATION                                                          189,975
EQUIPMENT FINANCING, net of current portion                                          393,718
BONDS PAYABLE, net of current portion and
 unamortized debt issuance costs                                                  17,213,996
Term Loan, net of current portion                                                    509,138
           TOTAL LIABILITIES                                                      23,485,690

COMMITMENTS AND CONTINGENCIES

Members’ deficit                                                                  (3,678,025)

            TOTAL LIABILITIES AND MEMBERS’ DEFICIT                            $ 19,807,665

 The accompanying notes are an integral part of these financial statements.




                                               -2–
        Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 67 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF OPERATIONS
FOR THE YEAR ENDED DECEMBER 31, 2017


REVENUES                                                                      $ 10,990,473

SELLING, GENERAL AND ADMINISTRATIVE                                            (8,600,318)

           INCOME FROM CONTINUING OPERATIONS                                    2,390,155


OTHER (EXPENSES) INCOME

 Interest expense, including amortization of
  debt issuance costs                                                          (2,584,127)
 Other income                                                                       9,545

           TOTAL OTHER EXPENSES                                                (2,574,582)

NET LOSS                                                                      $ (184,427)


 The accompanying notes are an integral part of these financial statements.




                                               -3–
        Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 68 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF MEMBERS’ DEFICIT
FOR THE YEAR ENDED DECEMBER 31, 2017


MEMBERS’ DEFICIT

 Balance, January 1, 2017                                                     $ (3,493,598)

  Net loss                                                                       (184,427)

 Balance, December 31, 2017                                                   $ (3,678,025)


 The accompanying notes are an integral part of these financial statements.




                                               -4–
           Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 69 of 84




COALVIEW CENTRALIA, LLC
STATEMENT OF CASH FLOWS
FOR THE YEAR ENDED DECEMBER 31, 2017


CASH FLOWS FROM OPERATING ACTIVITIES:

Net loss                                                                      $ (184,427)

Adjustments to reconcile net loss to net cash
 provided by operating activities:
  Depreciation, amortization and accretion                                         2,786,730

Changes in operating assets and liabilities:
  Accounts receivable                                                              (148,235)
  Accounts payable                                                                  (99,568)
  Accrued expenses                                                                   (5,676)

             NET CASH PROVIDED BY OPERATING ACTIVITIES                             2,348,824

CASH FLOWS FROM INVESTING ACTIVITIES:

Purchases of property, plant and equipment                                          (94,117)

             NET CASH USED IN INVESTING ACTIVITIES                                  (94,117)

CASH FLOWS FROM FINANCING ACTIVITES:

Restricted cash                                                                   (1,408,949)

Payments on equipment financing                                                     (113,935)
Payments on capital lease obligations                                                (53,462)
Repayments of bonds payable                                                       (1,020,000)
Repayments of term loan                                                              (59,158)
Net advances from related party                                                      437,088

             NET CASH USED IN FINANCING ACTIVITIES                                (2,218,416)

NET INCREASE IN CASH                                                                  36,291

CASH AT BEGINNING OF YEAR                                                            244,941

CASH AT END OF YEAR                                                           $      281,232

SUPPLEMENTAL CASH FLOW DISCLOSURE:

 Interest paid                                                                $ 1,539,339


 The accompanying notes are an integral part of these financial statements.


                                                -5–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 70 of 84




COALVIEW CENTRALIA, LLC
NOTES TO FINANCIAL STATEMENTS
FOR THE YEAR ENDED DECEMBER 31, 2017


NOTE 1 - ORGANIZATION

         Coalview Centralia, LLC (the “Company”), a Delaware limited liability company, was formed in
         2012 to construct and operate a 200 TPH fine coal recovery (“FCR”) plant at the Centralia Mine
         located in Centralia, Washington. The plant was commissioned in December 2014 and the
         operation consists of three impoundment structures containing over eighteen million tons of
         slurry refuse.

         The Company is a subsidiary of Coalview LTD, LLC, a Delaware limited liability company,
         America’s leading fully integrated coal technology and fine coal recovery company.

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

         A) BASIS OF PRESENTATION AND USE OF ESTIMATES

         The Company’s accounts are maintained on the accrual basis of accounting and are
         presented in accordance with accounting principles generally accepted in the United States
         of America. The preparation of financial statements in conformity with accounting principles
         generally accepted in the United States requires management to make estimates and
         assumptions that affect the reported amounts of assets and liabilities and the disclosure of
         contingent assets and liabilities at the date of the financial statements and the reported
         amounts of revenues and expenses during the reporting period. Additionally, the Company’s
         coal reserve estimates are its best estimate of product that can be economically and legally
         extracted from the relevant mining property. Significant judgment is required to generate
         an estimate based on geological data available. The coal reserve estimates may change from
         period to period. Actual results could differ from those estimates.

         B) DEBT ISSUANCE COSTS

         Debt issuance costs is presented as a reduction of the carrying amount of the related debt in
         the accompanying balance sheet (NOTE 9). Costs incurred in connection with financing are
         amortized over the term of the related loan. Amortization expense pertaining to debt
         issuance costs is included in interest expense in the accompanying statement of operations.

         C) IMPAIRMENT OF LONG-LIVED ASSETS

         If facts and circumstances suggest that the carrying value of a long-lived asset or asset
         group may not be recoverable, the asset or asset group is reviewed for potential impairment.
         If this review indicates that the carrying amount of the asset will not be recoverable through
         projected undiscounted cash flows generated by the asset and its related asset group over
         its remaining life, then an impairment loss is recognized by reducing the carrying value of
         the asset to its fair value. No impairment was determined and, accordingly, no adjustment
         was recorded for 2017.




                                                -6–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 71 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        D) CASH AND CASH EQUIVALENTS

        The Company considers all short-term, highly liquid investments that are readily convertible
        to cash with an original maturity of three months or less to be cash equivalents.

        E) RESTRICTED CASH

        The Company had restricted cash related primarily to stipulations established in the bonds
        payable agreement (NOTE 3). At December 31, 2017, restricted cash balances totaled
        approximately $2,653,000.

        F) ACCOUNTS RECEIVABLE

        In the normal course of business, the Company provides credit to its customers, performs
        credit evaluations of these customers, and maintains reserves for potential credit losses,
        which, when realized, have been within the range of management’s allowance for doubtful
        accounts. Management writes off receivables as a charge to the allowance for credit losses
        when, in their estimation, it is probable that the receivable is uncollectible. At December 31,
        2017, no allowance for doubtful accounts was deemed necessary.

        G) CONCENTRATIONS

        Financial instruments that potentially subject the Company to concentrations of credit risk
        consist primarily of cash and accounts receivable. The Company maintains its cash in bank
        deposit accounts, which, at times, may exceed the federally insured limits. No losses have
        been experienced related to such accounts.

        The Company is committed under a long-term contract with one customer to process all coal
        slurry waste (“WCS”) materials and tender all refined coal. During the year ended December
        31, 2017, this customer accounted for 100% of operating revenues and accounts receivable.

        H) REVENUE RECOGNITION

        The Company has agreements that expire in December 2025 with one customer to
        exclusively process WCS and tender refined coal. Title to all WCS and refined coal remain
        with the customer at all times.

        The Company recognizes revenue on a semi-monthly basis based on tons of WCS that are
        dredged or tons of refined coal that are processed within the slurry. The Company earns a
        base price in accordance with a Tendering and Processing Agreement with its customer for
        production of WCS and refined coal.

        The coal base price is also subject to periodic adjustments based upon the calorific value or
        other qualities of the refined coal. The standard calorific value is established at 8,400 British
        Thermal Units (BTU) per pound. If the actual BTU varies from standard BTU, an adjustment
        is made based on the ratio of actual BTU to standard BTU. Increases in BTU result in positive
        adjustments and vice versa.


                                                -7–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 72 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        Cumulative differences in processed WCS and refined coal tendered are monitored
        continually. An additional reserve of funds will be established if WCS production exceeds
        established thresholds. At December 31, 2017, no reserve was deemed necessary.

        I) INCOME TAXES

        The Company is organized as a limited liability company and therefore, is treated as a
        partnership for federal and state income tax purposes. The results of operations of the
        Company are included in the income tax returns of the members and, consequently, no
        provisions for income taxes have been made in the accompanying financial statements.

        The Company recognizes interest accrued related to unrecognized tax benefits in interest
        expense and penalties in operating expenses. No such interest or penalties were recognized
        during the period presented. The Company had no accrual for interest and penalties at
        December 31, 2017.

        Management identifies and evaluates potential uncertain tax positions to determine whether
        the probability exists that a tax position taken in a tax return would be sustained upon
        examination by a taxing authority. The federal tax returns for the Company are generally
        subject to examination by respective taxing authorities for three years after the returns are
        filed. The income tax returns for 2014, 2015, 2016 and 2017 (when filed) remain open to
        possible examination.

        J) ADVERTISING COSTS

        Advertising costs are expensed as incurred and approximated $1,500 for the year ended
        December 31, 2017.

        K) ASSET RETIREMENT OBLIGATION

        Asset retirement obligations are recognized for legal obligations associated with the
        retirement of property, plant and equipment. When recording an asset retirement obligation,
        the present value of the projected liability is recognized in the period in which it is incurred,
        if a reasonable estimate of fair value can be made. The liability is accreted over time. The
        present value of the liability is added to the cost of the associated asset and depreciated
        over the remaining life of the asset. The present value of the initial obligation and
        subsequent updates are based on discounted cash flows, which include estimates regarding
        timing of future cash flows and selection of discount rates, among other factors. This
        calculation represents management’s best estimate of the costs that will be incurred but
        significant judgment is required as many of these costs will not crystallize until the end of
        the life of the project. The Company reviews its asset retirement obligations at least
        annually. Adjustments to the liability result in an adjustment to the corresponding asset
        (NOTE 11).

        L) FAIR VALUE MEASUREMENTS

        Accounting guidance for fair value measurements defines fair value, establishes a framework
        for measuring fair value in accounting principles generally accepted in the United States and


                                                -8–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 73 of 84




NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

        L) FAIR VALUE MEASUREMENTS (CONTINUED)

        expands disclosures about fair value measurements. The statement does not require new
        fair value measurements, but is applied to the extent other accounting pronouncements
        require or permit fair value measurements.

        The Company has a number of financial instruments, including cash, bonds and notes
        payable. The Company estimates that the fair value of all financial instruments at December
        31, 2017 does not differ materially from the aggregate carrying values of its financial
        instruments recorded in the accompanying balance sheet.

        M) RECENT ACCOUNTING PRONOUNCEMENTS

        The Company evaluates new accounting pronouncements for relevance and impact on its
        financial statements. Management is currently evaluating the effect the pronouncements will
        have on its financial statements.

        N) PROPERTY, PLANT AND EQUIPMENT

        Property, plant and equipment are stated at cost. Depreciation and amortization is provided
        over the estimated useful economic lives of the assets and is computed on the straight-line
        method. Significant renovations and improvements, which improve and/or extend the useful
        life of the assets, are capitalized at cost and depreciated over their estimated useful life
        (NOTE 8).

        O) MANAGEMENT’S REVIEW OF SUBSEQUENT EVENTS

        Management has evaluated subsequent events through February 22, 2018, the date on
        which the financial statements were available to be issued. There were no subsequent
        events through February 22, 2018, that required adjustment of or disclosures in the financial
        statements, except as disclosed (Note 3).

NOTE 3 - BONDS PAYABLE

        Bonds payable consists of the following as of December 31, 2017:
                                                                                     Unamortized
                                                                                     Debt Issuance

                                                                    Principal             Costs

          Bonds payable                                         $   22,069,939       $    2,639,937

          Less: current portion                                      2,480,000              263,994

                                                                $   19,589,939       $    2,375,943

        During 2013, the Company entered into a loan agreement with an agency of the State of
        Washington for the issuance of revenue bonds pursuant to an indenture entered into by the
        agency and a financial institution. The purpose of the bonds was to build a waste processing

                                              -9–
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 74 of 84



NOTE 3 - BONDS PAYABLE (CONTINUED)

        and fine coal recovery plant which will process the coal slurry waste from the impoundments
        and extract refined coal. The aggregate principal amount of the bonds is $26,500,000.

        The principal amount was separated into three tranches as follows:

                         Principal Amounts              Maturity             Interest Rate
                             $3,500,000               August 1, 2018             9.35%
                             $9,000,000               August 1, 2025             8.25%
                             $14,000,000              August 1, 2025             9.50%

        The Company, commencing in 2013, is required to pay on the 15th of each month:

           (i) prior to and including January 15, 2015 and, thereafter, for the period from February
           through July of each year, an amount which, if paid in six (6) equal monthly installments,
           shall be sufficient to pay the principal and interest coming due on the bonds on the next
           ensuing schedule date for the payment of such principal and/or interest, as applicable;
           or
           (ii) after January 15, 2015, for the period of August through November of each year, an
           amount which if paid in four (4) equal monthly installments, shall be sufficient to pay
           the principal and interest coming due on the Bonds on the next ensuing scheduled date
           for payment of such principal and or interest, as applicable.

        The mandatory redemption for each tranche began on August 1, 2015 and the redemption
        amount is dependent upon the tranche, as defined. The Company has the right to redeem
        a tranche prior to maturity based on a redemption price, as defined.

        The loan agreement and indenture requires certain restrictions including a distribution
        restriction and establishment of certain reserve cash accounts, as defined. Furthermore, the
        Company is required to maintain certain financial covenants. The bond is secured by all
        corporate assets and assignment of certain contracts, as defined.

        The Company was not in compliance with certain covenants as of December 31, 2017. As a
        result, the Company entered into an amended and restated forbearance agreement effective
        January 2018. Under this forbearance agreement, the borrower agreed to extend the term
        of the original forbearance agreement of December 2016, pursuant to the terms and
        conditions set forth in the amended and restated forbearance agreement. The forbearance
        period shall continue until the earlier of a forbearance termination event or February 23,
        2019.

        The following is a schedule of approximate mandatory redemptions for the years ended:

                   2018                                                            $   2,480,000
                   2019                                                                1,695,000
                   2020                                                                2,280,000
                   2021                                                                2,625,000
                   2022                                                                2,875,000
                   Thereafter                                                         10,115,000
                   Total                                                            $ 22,070,000

        Interest expense totaled approximately $2,045,000 for the year ended December 31, 2017.
                                             - 10 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 75 of 84



NOTE 4 - NOTE PAYABLE

        During 2013, the Company entered into an unsecured note payable in the amount of
        $783,000. The note is fully subordinated to the bonds payable (NOTE 3) with the agency of
        the State of Washington. The note bears interest at a fixed rate of 15% and required an
        interest only payment on February 2015 and monthly principal and interest payments of
        $31,460 commencing on March 2015 until maturity in August 2017. The note was not paid
        off by the maturity date. The Company did not make any principal or interest payments
        toward this note during the year as it will be paid off in accordance with the cash flow
        waterfall per the forbearance agreement the Company entered into related to the bonds
        payable (Note 3), as agreed by the lender. As of December 31, 2017, there was
        approximately $294,000 outstanding under this note.

        Interest expense totaled approximately $48,000 for the year ended December 31, 2017 and
        accrued interest totaled approximately $55,000 as of December 31, 2017 and is recorded in
        accrued expenses in the accompanying balance sheet.

NOTE 5 - TERM LOAN

        During 2016, the Company entered into a revolving line of credit agreement in the amount
        of $725,000. The note bore interest at the Wall Street Journal prime rate plus 2% per
        annum, provided however, that in no event shall the interest rate be less than 5.5%. The
        line of credit had a maturity date of February 2017. In May 2017, it was converted to a term
        loan in the amount of $709,896.

        The term loan matures in June 2022 and bears interest at London Interbank Borrowing
        Market (“LIBOR”) plus 6% per annum (7.57% at December 31, 2017). The loan requires 58
        principal payments of approximately $11,800 each, starting in August 2017 and one final
        principal and interest payment of approximately $23,800. The term loan is subordinated to
        the bonds payable and subordinated note and is secured by the assets of the borrower.
        Furthermore, the Company is required to maintain certain financial covenants. The Company
        was in compliance with all covenants as of December 31, 2017.

        The following is a schedule of future payments for the years ending December 31,

                   2018                                                            $     141,600
                   2019                                                                  141,600
                   2020                                                                  141,600
                   2021                                                                  141,600
                   2022                                                                   84,300
                   Thereafter                                                                  -
                   Total                                                           $     650,700

        Interest expense totaled approximately $46,000 for the year ended December 31, 2017.




                                             - 11 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 76 of 84



NOTE 6 - EQUIPMENT FINANCING

        During 2016, the Company entered into an agreement to finance equipment for
        approximately $806,000. The financing agreement bears interest at a fixed rate of 9.23%
        and required an initial payment and a security deposit of approximately $81,000 which is
        recorded in other assets in the accompanying balance sheet. Monthly principal and interest
        payments of approximately $14,500 were required commencing on March 2016 until
        maturity in March 2021.

        The following is a schedule of future payments for the years ending December 31,

                   2018                                                             $       141,000
                   2019                                                                     143,000
                   2020                                                                     157,000
                   2021                                                                      94,000
                   Thereafter                                                                     -
                   Total                                                            $       535,000

        Interest expense totaled approximately $54,000 for the year ended December 31, 2017.

NOTE 7 - RELATED PARTY TRANSACTIONS

        In December 2013, the Company entered into an operating and management agreement
        with Coalview Recovery Group, LLC, a related company through common ownership. As
        required by the agreement, the Company pays an annual base management fee equal to
        $600,000, increased annually by the proportional increase and associated weighting of
        certain BLS Indices. Management fees for the year ended December 31, 2017 totaled
        $600,000. The operating and management agreement expires in December 2025.

        The Company also advances monies to or receives monies from related parties from time to
        time. The amount due to related parties at December 31, 2017 totaled approximately
        $1,027,000.

NOTE 8 - PROPERTY, PLANT AND EQUIPMENT

        Property, plant and equipment consists of the following:

                                                                       Useful
                                                                   Lives in Years

           Plant and equipment, including asset
            retirement obligation                                       10              $ 19,516,922
           Development costs                                            10                 3,522,036
           Automobiles                                                  5                     65,500
                                                                                          23,104,458

        Less: accumulated depreciation and amortization                                    7,406,480
                                                                                        $ 15,697,978




                                             - 12 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 77 of 84



NOTE 8 - PROPERTY, PLANT AND EQUIPMENT (CONTINUED)

        Depreciation and amortization expense related to property, plant and equipment, including
        depreciation of the capital lease assets, totaled approximately $2,385,000 for the year ended
        December 31, 2017.

        In 2015, the Company entered into two capital lease agreements. The equipment leased
        had a cost of approximately $200,000 and is recorded under property, plant and equipment,
        net in the accompanying balance sheet.

        The following is a schedule of future minimum lease payments for the year ending December
        31,

                   2018                                                             $      53,000
                   Thereafter                                                                   -
                   Total                                                            $      53,000

NOTE 9 - DEBT ISSUANCE COSTS

        Debt issuance costs consists of the following:

                                                                    Debt
                                                                 Term in Years

           Financing fees                                             10             $ 3,596,331
           Other costs                                                10                 227,982
                                                                                       3,824,313

           Less: accumulated amortization                                              1,184,376
                                                                                     $ 2,639,937

        Amortization expense related to debt issuance costs totaled approximately $382,000 for the
        year ended December 31, 2017 and is included in interest expense in the accompanying
        statement of operations.

NOTE 10 - COMMITMENTS AND CONTINGENCIES

        LITIGATION

        The Company, from time to time, is a defendant in legal actions arising in normal business
        activities. At December 31, 2017, management is not aware of any significant pending
        litigation against the Company.




                                              - 13 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 78 of 84



NOTE 10 - COMMITMENTS AND CONTINGENCIES (CONTINUED)

         ENVIRONMENTAL AND OTHER REGULATORY MATTERS

         Federal, state and local authorities regulate the U.S. coal industry with respect to certain
         matters such as employee health and safety and the environment, including the protection
         of air quality, water quality, land uses and other environmental resources. Materials used
         and generated must also be managed according to applicable regulations and law. These
         laws have, and will continue to have, a significant effect on the Company’s production costs
         and competitive position. The Company endeavors to operate in compliance with applicable
         federal, state and local laws and regulations.

         Future laws, regulations or orders, as well as future interpretations and more rigorous
         enforcement of existing laws, regulations or orders, may require substantial increases in
         equipment and operating costs and may result in delays, interruptions or termination of
         operations, the extent to which the Company cannot predict. Future laws, regulations or
         orders may also cause coal to become a less attractive fuel source. As a result, this may
         adversely affect the Company’s operations.

NOTE 11 - ASSET RETIREMENT OBLIGATION

         The Company completed construction of a fine coal recovery plant in November 2014, which
         was placed into commission in December 2014, and has an estimated life of 10 years. The
         Company is contractually obligated to decommission the plant at the completion of the
         project. In accordance with FASB ASC 410-20, Asset Retirement Obligations, the Company
         recognizes asset retirement obligations at fair value. Accretion expense is recognized
         through the expected settlement date of the obligation. During 2014, the Company recorded
         approximately $135,000 for the fair value of the asset retirement obligation. The Company
         capitalized that cost as part of the carrying amount of the plant; which is depreciated on a
         straight-line basis over ten years. There have been no events that would warrant a change
         in the fair value of the asset retirement obligation in 2017. The following table describes the
         changes to the Company’s asset retirement obligation liability:

                  Balance at January 1, 2017                                           $     170,519

                  Accretion expense                                                           19,456

                  Balance at December 31, 2017                                         $     189,975

NOTE 12 - POSTRETIREMENT BENEFIT PLANS

         The Company has adopted a 401(k) Profit Sharing Plan that allows for employee salary
         reduction contributions, employer discretionary matching contributions and employer
         discretionary profit sharing contributions, not to exceed amounts allowed under the Internal
         Revenue Code.

         The employees vest in the 401(k) employer matching and profit sharing contribution at 20%
         per year after the first full year of employment. Employees become fully vested after six
         years of service. The employees are always 100% vested in their salary reduction
         contribution.



                                                - 14 –
       Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 79 of 84



NOTE 12 - POSTRETIREMENT BENEFIT PLANS (CONTINUED)

         The Company elected to match 100% of the employee salary reduction contribution up to
         4% of the employee’s salary in 2017. This amounted to approximately $39,000 in matching
         contributions during the year ended December 31, 2017. The Company did not make a
         discretionary profit sharing contribution in 2017.




                                            - 15 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 80 of 84




COALVIEW CENTRALIA, LLC
AUDITOR OPINION LETTER
FOR THE YEAR ENDED DECEMBER 31, 2016




                                   INDEPENDENT AUDITOR’S REPORT

To the Members of Coalview Centralia, LLC

We have audited the accompanying financial statements of Coalview Centralia, LLC (a Delaware limited
liability company), which comprise the balance sheet as of December 31, 2017, and the related statements
of operations, members’ deficit and cash flows for the year then ended, and the related notes to the
financial statements.

Management’s Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this includes the
design, implementation, and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement, whether due to fraud or
error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We conducted
our audit in accordance with auditing standards generally accepted in the United States of America. Those
standards require that we plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control relevant to the entity’s
preparation and fair presentation of the financial statements in order to design audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of
the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the
appropriateness of accounting policies used and the reasonableness of significant accounting estimates
made by management, as well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
our audit opinion.



                                                   - 16 –
          Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 81 of 84



Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of Coalview Centralia, LLC as of December 31, 2017, and the results of its operations and
its cash flows for the year then ended in accordance with accounting principles generally accepted in the
United States of America.



Certified Public Accountants
Coral Gables, Florida
February 22, 2018




                                                   - 17 –
           Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 82 of 84



                  Certificate for Annual Filing of Certain Financial and Operating Covenants

Issuer:                                    Washington Economic Development Finance Authority
Issue:                                     Washington Economic Development Finance Authority
                                           Environmental Facilities Revenue Bonds, 2013
                                           (Coalview Centralia, LLC Project)
Company:                                   Coalview Centralia, LLC
Dissemination Agent:                       U.S. Bank National Association
Underwriter:                               Oppenheimer & Co. Inc.
Date of Issue:                             December 20, 2013

        The undersigned authorized representative of the Company is providing the Dissemination Agent the
following operational information as required under Section 4 of the Continuing Disclosure Agreement, dated as of
December 1, 2013 (the “Disclosure Agreement”), between the Dissemination Agent and the Company. The
Dissemination Agreement requires that the Company provide this information to the Dissemination Agent within one
hundred and fifty (150) days of the end of each Fiscal Year. Defined terms used in this certificate and not defined
herein shall have the meaning granted to such terms in the Loan Agreement, dated as of December 1, 2013 (the “Loan
Agreement”), between the Company and the Washington Economic Development Finance Authority. The information
contained below is unaudited.

     1. The undersigned below is familiar with the provisions of the Loan Agreement and based on such review and
        familiarity, the Company has fulfilled all of its obligations thereunder throughout the Fiscal Year preceding
        the date hereof, and there have been no Defaults of Events of Default under the Loan Agreement other than
        the following:
        a. Coalview Centralia, LLC failed to pay the principal and interest for the bond payment scheduled for
             February 1, 2017 Section 9.1(c) of the Indenture, although there was sufficient funds in the Bond Fund
             as of December 31, 2017 to make the payment.
        b. Coalview Centralia, LLC has failed to replenish the deficiency in the Debt Service Reserve Fund in
             accordance with Article IV of the Indenture.
        c. Coalview has entered into a Forbearance Agreement with the Trustee, dated January 1, 2018 granting
             Coalview forbearance from the above events of default as they are being cured in coordination with the
             Bondholders and the Trustee.

     2. All insurance required by the Loan Agreement is in full force and effect as of the date hereof.

     3. As of December 31, 2017 the Company’s Debt Service Coverage Ratio was 1.23, which does comply with the
        coverage covenant in Section 5.10 of the Loan Agreement. Compliance with Section 5.10 of the Loan
        Agreement commences with the Fiscal Year ending on December 31, 2015.

     4. As of December 31, 2017 the Company’s unrestricted available funds on hand was $281,232 representing 54
        days multiplied by Average Daily Fixed Expenses of $5,252.




                                                        - 18 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 83 of 84




This certificate is being provided by the Company to the Dissemination Agent on a date which is allowed by a
Forbearance Agreement with the Trustee, dated August 16, 2017 granting Coalview 35 days following execution to
provide Annual Audit and required corresponding financial information.

Dated: ___5/7/2018_____

                                                        COALVIEW CENTRALIA, LLC


                                               By: _____________________________________________

                                               Name: ____Roger Fish_________________________

                                               Title: _____President & CEO__________________




                                                    - 19 –
         Case 3:18-cv-05639-RSM Document 184-4 Filed 08/26/19 Page 84 of 84




                            Certification of No Loan Agreement Event of Default


As Authorized Company Representative of Coalview Centralia, LLC, I hereby certify that there has not been any
Event of Default pursuant to the Loan Agreement between Washington Economic Development Finance
Authority and Coalview Centralia, LLC dated as of December 1, 2013 other than the following:
    • Coalview Centralia, LLC failed to pay the principal and interest for the bond payment scheduled for
        February 1, 2017 Section 9.1(c) of the Indenture, although there was sufficient funds in the Bond Fund
        as of December 31, 2017 to make the payment.
    • Coalview Centralia, LLC has failed to replenish the deficiency in the Debt Service Reserve Fund.
    • Coalview has entered into a Forbearance Agreement with the Trustee, dated January 1, 2018 granting
        Coalview forbearance from the above events of default as they are being cured in coordination with
        the Bondholders and the Trustee.

This certification is required under Sections 8.02 Financial Statements and Reporting of the Loan Agreement.




Roger Fish
President & CEO
Coalview Centralia, LLC


Date: __May 7, 2018_____




                                                    - 20 –
